

EXECUTION COPY
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”) is entered into as of August 3,
2011, by and between Umami Sustainable Seafood Inc., a Nevada corporation,
trading on the OTC Bulletin Board under the symbol “UMAM” (the “Company”), and
UTA Capital LLC, a Delaware limited liability company (the “Purchaser”).
 
WITNESSETH:
 
WHEREAS, the Company and the Purchaser entered into that certain Note and
Warrant Purchase Agreement dated October 7, 2010 (the “First Purchase
Agreement”); and


WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, an additional senior secured
promissory note substantially in the form of Exhibit A attached hereto (the
“Note”), in the aggregate principal amount of $3,370,000 (the “Principal
Amount”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:
 
1.          Sale and Purchase of the Note.
 
1.1        Sale and Issuance of the Note.  Subject to the terms and conditions
of this Agreement, the Purchaser agrees to purchase at Closing (as defined
below), and the Company agrees to sell and issue to the Purchaser the Note for
an aggregate purchase price of $3,000,000 (the “Purchase Price”).
 
2.          Closing.
 
2.1        Time and Place. The closing for the sale and purchase of the Note
shall take place at the offices of Seyfarth Shaw LLP, 620 Eighth Avenue, New
York, NY 10018, at 10:00 a.m., local time, on the second business day after all
of the conditions set forth in Section 7 hereof have been duly satisfied or
waived, or at such later time or date as the Purchaser and the Company may
mutually agree in writing (the “Closing”).  The date upon which the Closing
shall occur is herein called the “Closing Date”. On the Closing Date, the
Purchaser shall pay the Purchase Price to the Company via federal funds wire
transfer(s) of immediately available funds, in accordance with written
instructions provided to the Purchaser prior to the date hereof.
 
3.          Baja Subsidiary Security Agreement.
 
3.1        Intentionally Omitted.
 
3.2        Baja Subsidiary Security Agreement.   In accordance with Section
6.2(c), within (5) days after the Closing, the Company shall deliver to the
Purchaser a security agreement (the “Baja Subsidiary Security Agreement”),
substantially in the form attached hereto as Exhibit B, entered into by Baja
Aqua-Farms S.A. de C.V., a subsidiary of the Company (“Baja”);

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
(i)          granting to the Purchaser, as additional security in favor of the
Purchaser for the obligations of the Company under the Note, a first priority
perfected security interest in and lien on a portion of Baja’s then owned or
thereafter acquired inventory, the amount of which shall in no event be less
than four hundred fifty (450) metric tons of bluefin tuna, and any proceeds
arising in connection with the sale or disposition of such inventory (the “Baja
Inventory,” or the “Covered Collateral”); and
 
(ii)         agreeing not to transfer, pledge or encumber any of the Baja
Inventory without the prior written consent of the Purchaser unless (A) such
transfer, pledge or encumbrance is contemplated by this Agreement, the Note, the
Baja Subsidiary Security Agreement, or any other agreement executed in
connection with the transactions contemplated herein (collectively referred to
as the “Transaction Documents”), (B) such transfer or sale is made in the
ordinary course of business, provided that any proceeds arising from such
transfer or sale are remitted to the Purchaser in accordance with the terms of
the Transaction Documents, or (C) such sale will result in a full repayment of
the Note.
 
3.2A Notwithstanding anything contained herein to the contrary, the Company,
Baja and Kali (as defined below), hereby agree and acknowledge that, in addition
to the Covered Collateral, the Collateral, as defined in the First Purchase
Agreement, shall constitute additional security in favor of and for the benefit
of the Purchaser for the obligations of the Company under the Note.
 
4.          Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser as follows (which representations and
warranties shall be deemed to apply, where appropriate, to the following direct
or indirect subsidiaries of the Company: Baja, Bluefin Acquisition Group Inc., a
New York corporation (“Bluefin”) and Kali Tuna d.o.o., a Croatian limited
liability company (“Kali”) (each a “Subsidiary” and collectively, the
“Subsidiaries”)), as of the Closing Date:
 
4.1        Subsidiaries.  The Company has no subsidiaries other than Baja,
Bluefin and Kali and Oceanic Enterprises, Inc., a California corporation. 
Except as disclosed in Schedule 4.1 or as specifically disclosed in the SEC
Reports (as hereinafter defined) hereto, all capital stock or comparable equity
interests of each Subsidiary owned by the Company is owned free and clear of any
Lien (as hereinafter defined) (other than Liens in favor of the Purchaser, Alan
Fournier or Ray Garea) and all the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary are validly issued, fully
paid and non-assessable and free of preemptive and similar rights.
 
4.2        Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its respective incorporation or
organization (as applicable), with the requisite legal authority to own and use
its properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company and the Subsidiaries are each
duly qualified to do business and in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in
(a) a material adverse effect on the results of operations, assets, prospects,
business condition (financial or otherwise) of the Company and the Subsidiaries,
taken as a whole, (b) a material and adverse impairment of the Company’s and the
Subsidiaries’ ability to perform its obligations under any of the Transaction
Documents, or (c) a material and adverse effect on the legality, validity or
enforceability of any of the Transaction Documents (a “Material Adverse
Effect”); provided, however, that no change, effect, event or occurrence to the
extent arising or resulting from any of the following, either alone or in
combination, shall constitute or be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) general business or
economic conditions not specific or peculiar to the Company or any Subsidiary,
(ii) acts of war or terrorism or natural disasters not specific or peculiar to
the Company, a Subsidiary or a jurisdiction in which any of them operates, (iii)
catastrophic economic or significant regulatory or political conditions or
changes, (iv) changes in any applicable accounting regulations or principles or
the interpretations thereof, (vi) changes in laws, or (vii) changes in the price
or trading volume of the Company’s stock.

 
2

--------------------------------------------------------------------------------

 
EXECUTION COPY

4.3        Authorization; Enforcement.  The Company and each Subsidiary has the
requisite corporate authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party and otherwise
to carry out its respective obligations hereunder and thereunder.  The execution
and delivery of the Transaction Documents by the Company or any Subsidiary and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
each Subsidiary and no further consent or action is required by the Company, the
Subsidiaries or their respective Board of Directors (or similar governing body)
or shareholders.  The Transaction Documents to which they are a party have been
duly executed by the Company and the Subsidiaries, as applicable, and when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company and the Subsidiaries, as applicable,
enforceable against the Company and the Subsidiaries, as applicable, in
accordance with their respective terms, except as the same may be limited by (a)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (b) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
 
4.4        No Conflicts.  Except as disclosed in Schedule 4.4, the execution,
delivery and performance of the Transaction Documents by the Company and the
Subsidiaries, as applicable, and the consummation by the Company and the
Subsidiaries, as applicable, of the transactions contemplated hereby and thereby
do not, and will not, (a) conflict with or violate any provision of the
Company’s or any Subsidiary’s memorandum or articles of association, certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (b) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound, or
affected, (c) except for any lien, charge, claim, security interest,
encumbrance, right of first refusal or other restriction (each, a “Lien,” and
collectively, “Liens”) granted pursuant to the Transaction Documents, result in
any Lien on assets or on property of the Company, or (d) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Purchaser set forth in Section 5.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including any market (such as the OTC Bulletin Board or Pink Sheets LLC) on
which the shares of common stock of the Company (“Common Stock”) are listed or
quoted for trading on the date in question, as applicable (the “Trading
Markets”)), or by which any property or asset of the Company or a Subsidiary is
bound or affected.

 
3

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
4.5        SEC Reports; Financial Statements; No Material Adverse Effect;
Solvency.  Except as set forth on Schedule 4.5 or as specifically disclosed in
the SEC Reports (as hereinafter defined), the Company has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof,
since June 30, 2010 on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension.  Such reports required to be filed by the Company under the
Exchange Act after June 30, 2010, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required, are collectively
referred to herein as the “SEC Reports” and, together with this Agreement and
the schedules to this Agreement, the “Disclosure Materials”.  As of their
respective dates, the SEC Reports filed by the Company complied in all material
respects with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and the Exchange Act and the rules and regulations of the U.S.
Securities and Exchange Commission (the “SEC”) promulgated thereunder, and none
of the SEC Reports, when filed by the Company, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.

 
4

--------------------------------------------------------------------------------

 
EXECUTION COPY

Since the date of the latest audited financial statements included within the
SEC Reports, except as disclosed in Schedule 4.5 hereto, (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that would result in, or reasonably be expected to result in a Material
Adverse Effect, (ii) the Company and Subsidiaries have not incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, (B) liabilities not
required to be reflected in the Company’s and/or Subsidiary’s financial
statements pursuant to GAAP or not required to be disclosed in filings made with
the SEC and (C) other liabilities incurred by the Subsidiaries for the exclusive
purpose of funding the day-to-day operations of the fish farming sites of the
Company’s operating subsidiaries, (iii) the Company has not altered its method
of accounting or changed its auditors, (iv) the Company and the Subsidiaries
have not declared or made any dividend or distribution of cash or other property
to their shareholders, in their capacities as such, or purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock
(except for repurchases by the Company  and/or the Subsidiaries of shares of
capital stock held by employees, officers, directors, or consultants pursuant to
an option of the Company and/or the Subsidiaries to repurchase such shares upon
the termination of employment or services), and (v) the Company and/or the
Subsidiaries have not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company stock-based plans.  The Company
and the Subsidiaries have not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any Knowledge (as defined below) or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any Knowledge of any fact which would reasonably lead a creditor
to do so.  The Company and the Subsidiaries will not be Insolvent (as defined
below) after giving effect to the transactions contemplated hereby to occur at
the Closing.  For purposes of this Section 4.5, “Insolvent” means that (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness (as defined in Section 4.20
hereof), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature,
or (iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.  For the purposes of this Agreement, “Knowledge” means
the actual knowledge (i.e., the conscious awareness of facts and other
information) of the chief executive officer, chief financial officer or other
key officers of the Company, after undertaking a customary and reasonable
investigation under the circumstances.
 
4.6        Absence of Litigation.  Except as described in Schedule 4.6 or as
specifically disclosed in the SEC Reports, there is no action, suit, claim, or
Proceeding (as defined below), or, to the Company’s Knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.
For the purposes of this Agreement, “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, a partial
proceeding, such as a deposition), whether commenced or threatened in writing.
 
4.7        Compliance.  Except as described in Schedule 4.7, neither the Company
nor any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (a) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority.

 
5

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
4.8        Title to Assets.  The Company and the Subsidiaries own or lease no
real property except as described in Schedule 4.8.  Except as described in
Schedule 4.8, the Company and the Subsidiaries have good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens in favor of Purchaser and other Liens that could not if enforced,
individually or in the aggregate, have or result in a Material Adverse Effect. 
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases as
to which the Company and the Subsidiaries are in material compliance.
 
4.9        Significant Customers. Schedule 4.9 lists each customer who
represented 10% or more of the sales of the Company or of any Subsidiary during
the 12-month period ended June 30, 2011 (each, a “Significant Customer“) and the
percentage of the Company’s total revenues such Significant Customer represented
during such period.  The Company has no outstanding material dispute concerning
its business operations with any Significant Customer.  No Significant Customer
has given notice to the Company, whether orally or in writing, that such
customer shall not continue as a customer of the Company after Closing or that
such customer intends to terminate or materially modify existing agreements with
the Company at any time.
 
4.10      Disclosure.  All disclosure provided by the Company to the Purchaser
regarding the Company, its business and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company are true and correct in all material respects and do not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  Except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that the Purchaser is not making and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those set forth in the Transaction Documents.

 
6

--------------------------------------------------------------------------------

 
EXECUTION COPY

4.11      Patents and Trademarks.  Except as described in Schedule 4.11 or as
specifically disclosed in the SEC Reports, (a) each of the Company and its
Subsidiaries owns or possesses sufficient rights to conduct its business in the
ordinary course, including, without limitation, rights to use all material
patents, patent rights, industry standards, trademarks, copyrights, licenses,
inventions, trade secrets, trade names and know-how (collectively, “Intellectual
Property Rights”) as owned or possessed by them or that are necessary for the
conduct of its business as now conducted or as proposed to be conducted except
where the failure to currently own or possess such rights would not have a
Material Adverse Effect, (b) neither the Company nor any of its Subsidiaries is
infringing any rights of a third party with respect to any Intellectual Property
Rights that, individually or in the aggregate, would have a Material Adverse
Effect, and, since January 1, 2009, neither the Company nor any of its
Subsidiaries has received any notice of, or has any Knowledge of, any asserted
infringement by the Company or any of its Subsidiaries of, any rights of a third
party with respect to any Intellectual Property Rights that, individually or in
the aggregate, would have a Material Adverse Effect and (c) since January 1,
2009, neither the Company nor any of its Subsidiaries has received any notice
of, or has any Knowledge of, infringement by a third party with respect to any
Intellectual Property Rights of the Company or of any Subsidiary that,
individually or in the aggregate, would have a Material Adverse Effect.  The
Company has not used Publicly Available Software (as hereinafter defined) in
whole or in part in the development of any part of its Intellectual Property
Rights in a manner that would be reasonably likely to subject the Company or its
Intellectual Property Rights in whole or in part, to all or part of the license
obligations of any Publicly Available Software that, individually or in the
aggregate, would have a Material Adverse Effect on the Company.  “Publicly
Available Software” means each of (i) any software that contains, or is derived
in any manner (in whole or in part) from, any software that is distributed as
free software, open source software (e.g., Linux), or similar licensing and
distribution models; and (ii) any software that requires as a condition of use,
modification, and/or distribution of such software that such software or other
software incorporated into, derived from, or distributed with such software (A)
be disclosed or distributed in source code form; (B) be licensed for the purpose
of making derivative works; or (C) be redistributable at no or minimal charge. 
Publicly Available Software includes, without limitation, software licensed or
distributed under any of the following licenses or distribution models similar
to any of the following: (a) GNU General Public License (GPL) or Lesser/Library
GPL (LGPL), (b) the Artistic License (e.g. PERL), (c) the Mozilla Public
License, (d) the Netscape Public License, (e) the Sun Community Source License
(SCSL), the Sun Industry Source License (SISL), and the Apache Server License.
 
4.12      Insurance.  The Company and, to the Company’s Knowledge, the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses and locations in which the Company and the Subsidiaries are
engaged, including a prudent and customary amount of such insurance coverage
with respect to the fish inventory of the Company and the Subsidiaries, as
applicable.  The Company has had continuous insurance coverage during the 12
months preceding the date of this Agreement and has no reason to believe it will
not be able to renew its current insurance coverage in the same amounts or
obtain new insurance coverage in amounts not less than it currently has with
carriers of equal or better ratings.
 
4.13      Regulatory Permits.  The Company and the Subsidiaries hold, and are
operating in compliance in all material respects with all franchises, grants,
authorizations, licenses, permits, easements, consents, quotas, certificates and
orders (collectively, “Material Permits”) of the U.S. Food and Drug
Administration, any other federal, state or foreign governmental authority
having authority over the Company and the Subsidiaries, or any self-regulatory
body regulating the Company’s conduct of its business (collectively,
“Governmental Authority”), all such Material Permits are valid and in full force
and effect; and the Company and the Subsidiaries have not received notice of any
revocation or modification of any such Material Permits or has reason to believe
that any such Material Permits will be revoked, modified, or not be renewed in
the ordinary course.

 
7

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
4.14      Regulatory Compliance.  The Company and the Subsidiaries (i) are and
at all times have been in material compliance with all applicable federal,
state, local and foreign, laws, statutes, rules, regulations, or guidance
applicable to the Company and the Subsidiaries and the acquisition, ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product or services manufactured or distributed by the Company
(the “Applicable Laws”), except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (ii) have not
received any notice of adverse finding, untitled letter or other correspondence
or notice from any Governmental Authority alleging or asserting noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”) nor any warning letter from the U.S.
Food and Drug Administration containing any unresolved issues concerning
noncompliance with any Applicable Laws or Authorizations that could reasonably
be expected to result in a Material Adverse Effect; (iii) possess all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in violation of any term of any such Authorizations, except where
such violation could not reasonably be expected to result in a Material Adverse
Effect; (iv) have not received notice of any claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
Governmental Authority or third party alleging that any product operation or
activity is in violation of any Applicable Laws or Authorizations and have no
Knowledge that any such Governmental Authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(v) have not received notice that any Governmental Authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and the Company has no Knowledge that any such Governmental
Authority is considering such action; and (vi) have filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission).
 
4.15      Workplace Safety.  The Company and the Subsidiaries (i) are in
compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all governmental authorities (including pursuant to the
Occupational Health and Safety Act) relating to the protection of human health
and safety in the workplace (“Occupational Laws”); (ii) have received all
material permits, licenses or other approvals required of it under applicable
Occupational Laws to conduct its business as currently conducted, except where
the failure to obtain such licenses could not reasonably be expected to result
in a Material Adverse Effect; and (iii) are in compliance, in all material
respects, with all terms and conditions of such permit, license or approval,
except where the failure to be in compliance could not reasonably be expected to
result in a Material Adverse Effect.  No action, proceeding, revocation
proceeding, writ, injunction or claim is pending or, to the Company’s Knowledge,
threatened against the Company or the Subsidiaries relating to Occupational
Laws, and the Company does not have Knowledge of any facts, circumstances or
developments relating to its operations or cost accounting practices that could
reasonably be expected to form the basis for or give rise to such actions,
suits, investigations or proceedings.

 
8

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
4.16      Transactions With Affiliates and Employees.  Except as described on
Schedule 4.16 or as specifically disclosed in the SEC Reports, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company’s Knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.  With respect to any and all
agreements and understandings by and among the Company, Atlantis Group HF, an
Icelandic company (“Atlantis”) and Aurora Investments ehf (“Aurora” and, with
Atlantis, collectively referred to as the “Subordinated Lenders”) relating to
the obligations of the Company for monies borrowed, the Company has confirmed
that the Subordinated Lenders have agreed to subordinate their rights under such
agreements and understandings to the rights of the Purchaser under the
Transaction Documents, with such subordination to be evidenced by certain
subordination agreements (the “Subordination Agreements”) which have been
delivered or are to be delivered to the Purchaser pursuant to Section 6.2(d)
herein, as applicable.
 
4.17      Internal Accounting Controls.  Except as specifically disclosed in the
SEC Reports, the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
4.18      Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with currently applicable requirements of the Sarbanes-Oxley Act of
2002 and applicable rules and regulations promulgated by the SEC thereunder.
 
4.19      Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any director, officer, agent,
employee or other Person (as defined below) acting on behalf of the Company or
any of its Subsidiaries has, in the course of its actions for, or on behalf of,
the Company (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (b)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 
9

--------------------------------------------------------------------------------

 
EXECUTION COPY

4.20      Indebtedness.  Except as disclosed in Schedule 4.20 or as specifically
disclosed in the SEC Reports, neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) has any form of
Indebtedness that grants senior Liens, or equivalent rights to any third party
over the Liens of the Purchaser in the Covered Collateral securing the
obligations of the Company and the Subsidiaries under the Transaction Documents
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.  For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by the
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the Company or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such Indebtedness, and (H) all
Contingent Obligations (as defined below) in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
(y) “Contingent Obligations” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company or a government or any department or agency thereof.
 
4.21      Employee Relations.  Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union.  To the Company’s Knowledge, there are no material grievances, disputes
or controversies with any union or any other organization of employees of the
Company or any subsidiary, or threats of strikes, work stoppages or any asserted
pending demands for collective bargaining by any union or organization. Except
as described in Schedule 4.21 or as specifically disclosed in the SEC Reports,
since December 31, 2009, no executive officer of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary.  To the Knowledge
of the Company or any such Subsidiary, no executive officer of the Company or
any of its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any such Subsidiary to any liability with respect to any
of the foregoing matters.

 
10

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
4.22      Labor Matters.  The Company and its Subsidiaries are in compliance in
all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
4.23      Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
medical and biological waste or residue, chemicals, pollutants, contaminants, or
toxic or hazardous substances or wastes (collectively, “Hazardous Materials”)
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.
 
4.24      Subsidiary Rights.  Except as set forth in Schedule 4.24 or as
specifically disclosed in the SEC Reports, the Company or one of its
Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as are owned by the Company or such
Subsidiary.
 
4.25      Tax Status.  Except as specifically disclosed in Schedule 4.25 or in
the Company’s financial statements, the Company and each of its Subsidiaries (i)
has made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the Company has no
Knowledge of any basis for any such claim.
 
4.26      Accountants.  To the Company’s Knowledge, Ramirez International, the
Company’s auditors that prepared the latest audited financial statements
included within the SEC Reports, are independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder.

 
11

--------------------------------------------------------------------------------

 
EXECUTION COPY

4.27      Contracts.  The contracts attached as exhibits to the SEC Reports that
are material to the Company are in full force and effect on the date hereof, and
neither the Company nor, to the Company’s Knowledge, any other party to such
contracts is in breach of or default under any of such contracts which would
have a Material Adverse Effect.
 
4.28      Off-Balance Sheet Arrangements.  There is no transaction, arrangement
or other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.
 
4.29      U.S. Real Property Holding Corporation.  The Company is not, nor has
it ever been, as U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Purchaser’s request.
 
4.30      No General Solicitation; Placement Agent’s Fees..  Neither the
Company, nor, to the Company’s Knowledge, any of its affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D of the Securities
Act) in connection with the offer or sale of the Note. The Company shall be
responsible for the payment of any fees to any placement agent, financial
advisory fees, or brokers’ commission, together with any out of pocket expenses
incurred by such parties, relating to or arising out of the issuance of the Note
pursuant to this Agreement.  The Company shall pay, and hold the Purchaser
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim for fees arising out of the issuance of the Note pursuant to
this Agreement
 
4.31      Private Placement.  Neither the Company nor, to the Company’s
Knowledge, any of its affiliates nor, any Person acting on the Company’s behalf
has, directly or indirectly, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Note as contemplated hereby, or (ii) cause the offering of the Note pursuant
to the Transaction Documents to be integrated with prior offerings by the
Company for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market (as defined below).  The sale and issuance of the Note
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted.  For purposes of this Agreement,
“Trading Market” means whichever of the NYSE AMEX Equities, the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York
Stock Exchange or the OTC Bulletin Board (or any successors to any of the
foregoing) on which the Common Stock is listed or quoted for trading on the date
in question.

 
12

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
4.32      Company not an “Investment Company”.  The Company is not required to
be registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
4.33      Acknowledgment Regarding Purchaser’s Purchase of Note.  Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of arm’s length Purchaser with respect to the Transaction Documents and
the transactions contemplated hereby and thereby.  The Company further
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Purchaser or any of its respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Purchaser’s purchase of the securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
5.          Representations and Warranties of the Purchaser. The Purchaser
hereby, represents and warrants to the Company, severally and not jointly, as
follows, as of the date hereof and as of the Closing:
 
5.1        Valid Execution.  This Agreement has been duly executed and delivered
by the Purchaser and constitutes the valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors
rights generally, and (ii) the effect of rules of law governing the availability
of specific performance and other equitable remedies.
 
5.2        No Public Sale or Distribution.  The Purchaser is acquiring the Note
in the ordinary course of business for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and the Purchaser does not have a present arrangement
to effect any distribution of the Note to or through any Person; provided,
however, that by making the representations herein, the  Purchaser does not
agree to hold the Note for any minimum or other specific term and reserves the
right to dispose of the securities at any time in accordance with or pursuant to
a registration statement or an exemption under the Securities Act.
 
5.3        Purchaser Status.  The Purchaser understands that the Note is being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon the Purchaser’s representations contained in
this Agreement, including at the time the Purchaser was offered the Note, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.  The Purchaser is not a registered broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
NASD, Inc. or an entity engaged in the business of being a broker dealer. 
Except as otherwise disclosed in writing to the Company on or prior to the date
of this Agreement, the Purchaser is not affiliated with any broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the NASD,
Inc. or an entity engaged in the business of being a broker dealer.

 
13

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
5.4        Experience of the Purchaser.  The Purchaser, either alone or together
with its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Note, and has so evaluated the merits
and risks of such investment.  The Purchaser understands that it must bear the
economic risk of this investment in the Note indefinitely, and is able to bear
such risk and is able to afford a complete loss of such investment.
 
5.5        Access to Information.  The Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded: (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Note and the merits and risks of investing in
the Note; (ii) access to information about the Company and the Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its representatives or counsel shall modify, amend
or affect the Purchaser’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
5.6        No Governmental Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Note or the
fairness or suitability of the investment in the Note nor have such authorities
passed upon or endorsed the merits of the offering of the Note.
 
5.7        No Conflicts.  The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby will not (i) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Purchaser is a party, or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Purchaser, except in the case of clause (ii) above, that
does not otherwise affect the ability of the Purchaser to consummate the
transactions contemplated hereby.
 
5.8        Prohibited Transactions.  The Purchaser covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with the
Purchaser will engage, directly or indirectly, in any transactions in the
securities, including derivatives, of the Company (including, without
limitation, any Short Sales (as defined below) involving any of the Company’s
securities prior to the time the transactions contemplated by this Agreement are
publicly disclosed.  The Purchaser covenants further that neither it nor any
Person acting on its behalf or pursuant to any understanding with the Purchaser
will engage, directly or indirectly, in any Short Sales (as defined below)
involving any of the Company's securities during the time that the Note is
outstanding.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.

 
14

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
5.9        Restricted Securities.  The Purchaser understands that the Note is
characterized as a “restricted security” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
5.10      Legends.  It is understood that the Note may bear the legend set forth
in Section 10.1 of this Agreement.
 
5.11      No Legal, Tax or Investment Advice.  The Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Purchaser in connection with the purchase of the Note
constitutes legal, tax or investment advice.  The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Note.
 
6.          Covenants and Agreements.
 
6.1         Pre-Closing Covenants and Agreements.  The parties hereto covenant
and agree to perform or take any and all such actions to effectuate the
following from the date hereof until the earlier of the Closing Date or the
termination of this Agreement:
 
(i)          Further Assurances.  The parties shall, prior to or at the Closing,
as may be appropriate, execute such documents and other papers and take such
other further actions as may be reasonably required to carry out the provisions
hereof and effectuate the transactions contemplated hereby and by the Note. 
Each party shall use its best efforts to fulfill or obtain the fulfillment of
the conditions to its obligation to effect the Closing, including promptly
obtaining any consent required in connection herewith.
 
(ii)         Additional Disclosure.  The Company shall promptly notify the
Purchaser of, and furnish the Purchaser with any information it may reasonably
request with respect to, the occurrence of any event or condition or the
existence of any fact that would cause any of the conditions to the Purchaser’s
obligation to consummate the transactions contemplated by this Agreement not to
be fulfilled.
 
6.2        Post-Closing Covenants and Agreements.
 
(a)          While the Note is outstanding, the Company shall not, without the
prior written consent of the Purchaser:

 
15

--------------------------------------------------------------------------------

 
EXECUTION COPY

(i)           from and after the Closing Date, have or incur, or permit any of
its Subsidiaries to have or incur any additional Indebtedness, other than the
Indebtedness represented by the Note, Indebtedness disclosed on Schedule 4.20,
any Indebtedness incurred in connection with those notes issued in connection
with the First Purchase Agreement (the “UTA Note”), any Indebtedness incurred in
connection with those notes issued in connection with that certain Note Purchase
Agreement, dated June 3, 2011, as amended and extended, by and between the
Company and Alan Fournier and Ray Garea (the “Fournier Garea Notes”) and
Indebtedness: (a) used to repay the existing Indebtedness of the Company or of
the Subsidiaries on a dollar-for-dollar basis, provided however, that no more
than an aggregate of $4,000,000 of proceeds from the Atlantis Borrowings (as
defined below) may be used for the purposes permitted in the following
subsection (b) and/or the repayment of existing Indebtedness owed to Atlantis or
Aurora, (b) used to increase the biomass at the fish farming sites of the
Company’s operating subsidiaries, including indebtedness incurred to finance the
acquisition of any related fixed assets or related capital leases, provided
however, that no more than an aggregate of $4,000,000 of proceeds from the
Atlantis Borrowings (as defined below) may be used for the purposes described in
this subsection (b) and/or the purposes permitted in the foregoing subsection
(a), (c) from a Subsidiary to the Company or to another Subsidiary or from the
Company to a Subsidiary, (d) consisting of the financing of insurance premiums
arising in the ordinary course of business; (e) which is secured by a mortgage
Lien on real property, provided that such indebtedness shall (1) be non-recourse
to the Company or any Subsidiary (other than in respect of such real property)
and (2) not be secured by any assets of the Company or a Subsidiary other than
such real property; and (f) of the Subsidiaries or Company consisting of
unsecured indebtedness in an aggregate principal amount for all such unsecured
indebtedness not exceeding $2,000,000 at any time outstanding;
 
(ii)         utilize, or permit any Subsidiary to utilize, cash flow from
operations to prepay any existing or future indebtedness, notwithstanding that
incurrence of such indebtedness may be permitted pursuant to Section 6.2(a)(i)
(other than indebtedness evidenced by the Note, the UTA Note, or the Fournier
Garea Notes), provided however, as long as the Company is not deemed in default
under the Note, prior to repayment of the Note, it or its Subsidiaries may
utilize up to an aggregate of $4,000,000 of cash flow from operations for the
repayment of that amount of the principal balance that is in excess of
$8,000,000 of the total aggregate outstanding principal amount owed to: (A)
Atlantis in connection with that certain Loan Agreement entered into by and
between Atlantis and the Company, dated June 30, 2010, as amended; (B) Atlantis
in connection with any financing transaction entered into by and between
Atlantis and the Company or its Subsidiaries prior to the Company’s satisfaction
of all monetary obligations arising under the Note (the “Atlantis Borrowings”),
and (C) Aurora in connection with those certain promissory notes dated on or
about February 10, 2011 issued by the Company in favor of Aurora;
 
(iii)         from and after the Closing Date, grant or cause a Subsidiary to
grant, a Lien against the Covered Collateral (other than Permitted Liens (as
hereinafter defined) with respect to the Covered Collateral), whether
subordinate or senior to any Liens granted in favor of the Purchaser in
connection with the transactions contemplated by this Agreement, to a party
other than a Purchaser, without the prior written consent of the Purchaser and
delivery to the Purchaser of an Intercreditor Agreement executed by the proposed
lienholder, which terms of such Intercreditor Agreement shall be approved by the
Purchaser in its sole discretion.  “Permitted Liens” mean: (a) Liens for taxes
not yet delinquent or which are being contested in good faith by appropriate
proceedings (and for the payment of which adequate reserves are provided in
accordance with GAAP), (b) any Lien existing on any property or asset prior to
the acquisition thereof by the Company or any Subsidiary, provided that (1) such
Lien is not created in contemplation of or in connection with such acquisition,
(2) such Lien shall not apply to any other property or assets of the Company or
such Subsidiary, (3) such Lien shall secure only those obligations that it
secures on the date of such acquisition, and any extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, and (4) such Lien does not apply to any inventory of the Company or
such Subsidiary; (c) Liens arising as a matter of law in connection with the
purchase, storage or shipping of goods or assets and proceeds thereof in favor
of the seller, storer or shipper of such goods or assets; and (d) Liens arising
as a matter of law in favor of customs and revenues authorities which secure
payment of customs duties in connection with the importation of goods; nor

 
16

--------------------------------------------------------------------------------

 
EXECUTION COPY

(iv)        take, or permit any Subsidiary to take, any corporate action that
would materially impair the value of the Covered Collateral securing the
obligations of the Company under the Note.
 
(b)          The Company and the Subsidiaries shall maintain an insurance policy
in an amount that fully insures the Baja Inventory and which names the Purchaser
as loss payee thereunder, with any proceeds or disbursements from such policy to
be used exclusively to either: (i) pay the Purchaser an amount up to the sum of
(y) the Principal Amount outstanding under the Note and (z) any accrued and
unpaid interest under the Note or (ii) purchase such an amount of replacement
Baja Inventory as is necessary to ensure that Baja owns a sufficient amount of
inventory to fulfill its obligation under Section 3.2(i) of this Agreement or
other applicable terms of the Transaction Documents, and shall deliver evidence
of such insurance policy and of the status of the Purchaser as loss payee within
three (3) days of Closing.
 
(c)          No later than five (5) days after the Closing, the Company shall
have caused Baja to enter into and deliver to Purchaser the Baja Subsidiary
Security Agreement consistent with the terms set forth in Section 3.2 hereunder
including, without limitation, delivery of evidence, reasonably satisfactory to
the Purchaser, that the amount of the Baja Inventory is no less than four
hundred fifty (450) metric tons of bluefin tuna; provided, however, that if the
Company fails to satisfy such obligations, then, the Company shall immediately
pay to the Purchaser a fee equal to 1% of the original Principal Amount of the
Note; provided, further, that if the Company or Baja fails to satisfy such
obligations within ten (10) days after the Closing, then the Purchaser may in
its sole discretion deem the inability to satisfy such obligations to be an
event of default by the Company under the Note.  For the avoidance of doubt, the
failure to satisfy such obligations within five (5) days after the Closing shall
not cause an event of default under the Note unless such failure is continuing
ten (10) days after the Closing. Notwithstanding anything herein to the
contrary, in the event that the Company is obligated to pay a fee to the
Purchaser pursuant to both this Section 6.2(c) and Section 6.2(d), the aggregate
amount of such fee shall not exceed 1% of the original Principal Amount of the
Note.
 
(d)           Within five (5) days after the Closing, the Company shall have
caused Aurora Investments ehf (“Aurora”) to enter into and deliver to the
Purchaser, the Aurora Subordination Agreement, substantially in the form
attached hereto as Exhibit D (the “Aurora Subordination Agreement”); provided,
however, that if the Company fails to satisfy such obligations, then, the
Company shall immediately pay to the Purchaser a fee equal to 1% of the original
Principal Amount of the Note; provided, further, that if Aurora fails to satisfy
its respective foregoing obligations within ten (10) days after the Closing,
then the Purchaser may in its sole discretion deem the inability to satisfy such
obligations to be an event of default by the Company under the Note.  For the
avoidance of doubt, the failure to satisfy such obligations within five (5) days
after the Closing shall not cause an event of default under the Note unless such
failure is continuing ten (10) days after the Closing.  Notwithstanding anything
herein to the contrary, in the event that the Company is obligated to pay a fee
to the Purchaser pursuant to both this Section 6.2(d) and Section 6.2(c), the
aggregate amount of such fee shall not exceed 1% of the original Principal
Amount of the Note.

 
17

--------------------------------------------------------------------------------

 
EXECUTION COPY

A. Notwithstanding anything contained herein to the contrary, Atlantis as an
undersigned Subordinated Lender hereby agrees to and acknowledge that all of its
obligations under that certain Subordination Agreement, dated September 30,
2010, by and among the Company, the Purchaser and Atlantis, shall apply with
respect to the obligations of the Company to the Purchaser under the Note.
 
(e)          Within three (3) business days after the Closing, the Company shall
deliver to the Purchaser an opinion from Loeb & Loeb LLP, as New York counsel
for the Company, dated as of the Closing, in substantially the form of Exhibit
C-1 attached hereto and from Lionel Sawyer & Collins, as Nevada counsel for the
Company, an opinion, dated as of the Closing, in substantially the form of
Exhibit C-2 attached hereto.
 
7.          Conditions Precedent to the Obligation of Purchaser to Close.
 
The obligation of the Purchaser to complete the Closing is subject to the
fulfillment on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived by the Purchaser in writing:
 
(i)          Representations and Warranties.  The representations and warranties
of the Company contained in Section 4 shall be true on and as of the Closing.
 
(ii)         Agreements and Conditions.  On or before the Closing Date, the
Company shall have complied with and duly performed and satisfied in all
material respects all agreements and conditions on its part to be complied with
and performed by such date pursuant to this Agreement;
 
(iii)        Liabilities.  Immediately prior to the Closing Date, the Company
and the Subsidiaries shall have no more than $50,000,000 in current or long-term
liabilities, exclusive of the obligations under the Note, trade payables and
other liabilities arising in connection with legal, accounting and financial
advisory expenses incurred in the ordinary course, consistent with prior
practice.
 
(iv)        Consents.  The Company shall have obtained any consents necessary to
effectuate this Agreement and to consummate the transactions contemplated hereby
and delivered copies thereof to the Purchaser.
 
(v)         Delivery of the Note.  The Company shall have duly executed and
delivered to the Purchaser the Note being purchased pursuant to this Agreement.

 
18

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
(vi)        Compliance Certificate.  The Chief Executive Officer of the Company
shall deliver to the Purchaser at the Closing a certificate certifying that the
conditions specified in Section 7(i) through Section 7(v) have been fulfilled.
 
(vii)       Applicable Board and Shareholder Resolutions.  The Company shall
deliver to the Purchaser copies of (i) a unanimous written consent of the Board
of the Directors of the Company authorizing the execution, delivery and
performance of the applicable Transaction Documents by the Company, (ii)
unanimous written consents or otherwise duly authorized action of each of the
applicable Subsidiaries authorizing the execution, delivery and performance of
the applicable Transaction Documents by such Subsidiaries, and (iii) to the
extent required by law or agreement, written consents or otherwise duly
authorized action of each individual shareholder of the Company or of any
individual Subsidiary authorizing the execution, delivery and performance of the
applicable Transaction Documents by the Company or any such Subsidiary.
 
8.          Conditions Precedent to the Obligation of the Company to Close.
 
The obligation of the Company to complete the Closing is subject to the
fulfillment on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived by the Company in writing:
 
(i)          Representations and Warranties.  The representations and warranties
of the Purchaser contained in Section 5 shall be true on and as of each Closing.
 
(ii)         Agreements and Conditions.  On or before the Closing Date, the
Purchaser shall have complied with and performed and satisfied in all material
respects all agreements and conditions to be complied with and performed by such
date pursuant to this Agreement.
 
(iii)        Consents.  The Purchaser shall have obtained any consents necessary
to effectuate this Agreement and to consummate the transactions contemplated
hereby and delivered copies thereof to the Company.
 
(iv)        Payment of Purchase Price.  The Purchaser shall have paid to the
Company the Purchase Price for the Note, less any offsets permitted pursuant to
this Agreement.
 
9.          Use of Proceeds.  The Company shall use the net proceeds (net of any
fees and transaction expenses) from the sale of the Note solely for general
working capital purposes.
 
10.        Restrictions on Transferability.
 
10.1      Restrictive Legend.  The Purchaser understands that, until such time
as a registration statement pursuant to the Securities Act has been declared
effective or the Note may be sold pursuant to Rule 144(b) under the Securities
Act without any restriction as to the number of securities as of a particular
date that can then be immediately resold, the certificate(s) representing the
Note shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for the
securities comprising the Note):

 
19

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
THE NOTE REPRESENTED HEREBY HAS BEEN ISSUED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE TRANSFER IS EXEMPT FROM
REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
10.2      Restrictions on Transferability.  The Purchaser hereby covenants with
the Company not to effect any resale or other disposition of the Note without
complying with the provisions of this Agreement, and without effectively causing
any prospectus delivery requirement under the Securities Act to be satisfied,
and the Purchaser acknowledges and agrees that the Note is not transferable on
the books of the Company unless (a) the Note has been sold in accordance with an
effective registration statement or valid exemptions from registration under the
Securities Act and any applicable state securities or “blue sky” laws, (b) prior
to such time that a registration statement shall have become effective under the
Securities Act, the Purchaser shall have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration of the Note under the Securities Act and (c) if
applicable, the requirement of delivering a current prospectus has been
satisfied.  The Purchaser acknowledges that the Company is not obligated to file
and may not file any such registration statement with the SEC.
 
11.        Indemnification.
 
11.1      Indemnification by the Company.  The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless the Purchaser,
its officers, directors, partners, members, agents and employees, each Person
who controls the Purchaser (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, settlement costs and expenses, including, without
limitation, reasonable attorneys’ fees (collectively, “Losses”), as incurred,
arising out of or relating to: (i) any material misrepresentation or material
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby; (ii) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (iii) any cause of
action, suit or claim brought or made against such Indemnified Party (as defined
in Section 11.2 hereof) by a third party (including for these purposes a
derivative action brought on behalf of the Company), arising out of or resulting
from (x) the execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (y) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Note, or (z)
the status of Indemnified Party (as hereinafter defined) as holder of the Note. 
Notwithstanding anything contained herein to the contrary, no Indemnifying Party
(as hereinafter defined) shall be obligated to indemnify an Indemnified Party
(as hereinafter defined) hereunder for that portion of any Losses that have been
the result of the gross negligence or willful misconduct of such Indemnified
Party or the breach of a Transaction Document by an Indemnified Party.

 
20

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
11.2      Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 
21

--------------------------------------------------------------------------------

 
EXECUTION COPY

All reasonable fees and expenses of the Indemnified Party required to be paid by
an Indemnifying Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section 11.2) shall be paid to the
Indemnified Party, as incurred, within 20 Trading Days (as hereinafter defined)
of written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder). For purposes of this Agreement, (a)
“Trading Day” means (i) a day on which the Common Stock is traded or is eligible
to be traded on a Trading Market, or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded or is eligible to be
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on any Trading Market, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the
Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day and (b) “Trading Market” means whichever
of the NYSE AMEX Equities, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board (or any successors to any of the foregoing) on which the Common Stock is
listed or quoted for trading on the date in question.


The indemnity agreement contained in this Section 11.2 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.
 
12.        Miscellaneous.
 
12.1      Waiver of Attorney Conflict.  The Purchaser, Alan Fournier and Ray
Garea (“Fournier and Garea”) have previously agreed to waive any present or
future conflict that would preclude representation by Seyfarth Shaw LLP of the
Purchaser in this bridge financing or of Fournier and Garea with respect to any
matters adverse to the Purchaser, including matters concluded in the past or
which may arise in the future, such as any future default, workout or insolvency
matters relating to the Company, where the position of Fournier and Garea may be
deemed to be adverse to the Purchaser, and the Purchaser has consented to
Seyfarth Shaw’s continued and future representation of Fournier and Garea in any
and all such matters, including matters which may be adverse to the Purchaser.
The Company agrees that it will not object to any such future representation of
either the Purchaser or of Fournier and Garea by Seyfarth Shaw LLP.
 
12.2      Termination.  This Agreement may be terminated by the Company or the
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by 11:00 a.m. on August 10, 2011; provided that no such termination
will affect the right of any party to sue for any breach by the other party (or
parties).
 
12.3      Fees and Expenses.
 
(i)          Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 
22

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
(ii)         The Company agrees to reimburse the Purchaser at the Closing (or,
at the Purchaser’s option, promptly thereafter) for all reasonable legal fees,
due diligence expenses and other reasonable expenses incurred for services
relating to the transactions contemplated herein, including any reasonable legal
fees and other reasonable expenses related to the Purchaser’s review of the
Company’s compliance with post-closing covenants, including those related to
delivery of perfected security interests in Baja Inventory, provided that travel
expenses in excess of five thousand dollars ($5,000) shall be pre-approved by
the Company.  An estimated portion of such reimbursement amount (net of any
amounts previously advanced by the Company) may, at the option of the Purchaser,
be paid by offset against the cash purchase price payable for the Note purchased
at the Closing. The foregoing reimbursement obligation of the Company shall be
enforceable by the Purchaser regardless of whether the Closing occurs.
 
(iii)        In addition to the reimbursement obligation of the Company set
forth in Section 12.3(ii) above, during the period of time in which all of, or a
portion of, the Principal Amount of the Note remain outstanding, the Company
agrees to reimburse the Purchaser for reasonable legal fees and other reasonable
expenses incurred in connection with the Purchaser’s enforcement of its rights
under the Transaction Documents, including costs of negotiating any future
subordination or loan extension arrangement with the Company or third party
lenders.
 
12.4      Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchaser such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
12.5      Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 12.5 prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in this Section 12.5
on a day that is not a Trading Day or later than 6:30 p.m. (New York City time)
on any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 
23

--------------------------------------------------------------------------------

 
EXECUTION COPY

12.6      Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
12.7      Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
12.8      Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser.  The Purchaser may assign
its rights under this Agreement to any Person to whom the Purchaser assigns or
transfers or will assign or transfer (including by way of distribution to its
members, partners or stockholders) the Note, provided (i) such transferor agrees
in writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment, (ii) at least
five days prior to such assignment, the Company is furnished with written notice
of (x) the name and address of such transferee or assignee and (y) the Note
which is being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Note, by the provisions hereof that apply to the “Purchaser” and (v)
such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.
 
12.9      No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto, and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended
third-party beneficiary of Section 11 and (in each case) may enforce the
provisions of such section directly against the parties with obligations
thereunder.
 
12.10    Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.  THE COMPANY AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR THE PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR THE PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY AND PURCHASER HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

 
24

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
12.11    Survival.  The representations and warranties, agreements and covenants
contained herein shall survive the Closing.
 
12.12    Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
12.13    Severability.  If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
12.14    Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option owed to the Purchaser by the Company under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then, prior to the performance by the Company of
the Company’s related obligation, the Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.
 
12.15    Replacement of Note.  If any certificate or instrument evidencing the
Note is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company for any losses in connection therewith.  The applicants for
a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Note.

 
25

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
12.16    Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Purchaser
and the Company will be entitled to seek specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
12.17    Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Purchaser hereunder or the Purchaser enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
12.18    Public Announcement.  From and after the Closing, and while the Note is
outstanding, the Company and the Purchaser will not disclose, shall not cause
any Person to disclose, and will not include or cause any Person to include in
any public announcement, the name of the other party to this Agreement, unless
expressly agreed to by such other party or unless and until such disclosure is
required by applicable law or applicable regulation, and then only to the extent
of such requirement.
 
[SIGNATURE PAGE FOLLOWS]

 
26

--------------------------------------------------------------------------------

 
EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement on the date first above written.
 

 
THE COMPANY:
     
UMAMI SUSTAINABLE SEAFOOD INC.
       
By: 
/s/ Oli Valur Steindorsson
 
Name: Oli Valur Steindorsson
 
Title:  President and Chief Executive Officer
       
Address:
 
1230 Columbia Street, Suite 1100
 
San Diego, California 92101
     
PURCHASER:
     
UTA CAPITAL LLC
 
By YZT Management LLC, its Managing Member




 
By:
/s/ Udi Toledano
 
Name: Udi Toledano
 
Title:  Managing Member




 
Address:
 
100 Executive Drive
 
Suite 330
 
West Orange, NJ 07052
 
Facsimile: 973-736-0201



[ADDITIONAL SIGNATURE PAGE FOLLOWS]

 
27

--------------------------------------------------------------------------------

 
EXECUTION COPY

PLEDGORS (as parties to one or more of the Collateral Agreements executed
pursuant to  the First Purchase Agreement), hereby agree to Section 3.2A hereof:


Acknowledged and accepted this
____ day of August, 2011.


BAJA AQUA-FARMS S.A. de C.V., a subsidiary of the Company
By:
  
 
Name:
   
Title:
   
Address:
  
 
  
 
  



Acknowledged and accepted this
____ day of August, 2011.


KALI TUNA d.o.o., a Croatian limited liability company
By:
  
 
Name:
   
Title:
   
Address: 
  
 
  
 
  



SUBORDINATED LENDER hereby agrees to Section 6.2(d)A hereof:


Acknowledged and accepted this
____ day of August, 2011.


ATLANTIS GROUP HF, an Icelandic company
By:
  
 
Name:
   
Title:
   
Address:
  
 
  
 
  


 
28

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
EXHIBIT A
 
Promissory Note
 
 
 

--------------------------------------------------------------------------------

 

 
EXECUTION COPY


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO BORROWER THAT THE TRANSFER IS
EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE.  THE BORROWER, OR BORROWER’S REPRESENTATIVE,
OLI VALUR STEINDORSSON, LOCATED AT 1230 COLUMBIA STREET, SUITE 1100, SAN DIEGO,
CA 92101, WILL PROMPTLY MAKE AVAILABLE TO THE PURCHASER, UPON REQUEST, THE ISSUE
PRICE, THE AMOUNT OF OID, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THIS
NOTE.
 
UMAMI SUSTAINABLE SEAFOOD INC.
SENIOR SECURED BRIDGE NOTE
 
$3,370,000.00
New York, New York
 Issued: August 3, 2011



FOR VALUE RECEIVED, the undersigned, Umami Sustainable Seafood Inc., a Nevada
corporation, with an office located at 405 Lexington Avenue, 26th Floor, Suite
2640, New York, NY 10174, (“Borrower”), hereby unconditionally promises to pay
to UTA Capital LLC, a Delaware limited liability company (“Purchaser”), on the
Maturity Date (as defined in Section 4 hereof) to the order of Purchaser, at the
office of Purchaser located at 100 Executive Drive, Suite 330, West Orange, NJ
07052, or such other address designated by Purchaser, in lawful money of the
United States of America and in immediately available funds, the principal
amount of Three Million Three Hundred Seventy Thousand Dollars and 00/100
($3,370,000.00).   Borrower acknowledges and agrees that this Note is intended
to be an original discount note, and therefore the cash payments received by
Borrower and its subsidiaries from the Purchaser (as defined in the Purchase
Agreement) will total only $3,000,000, notwithstanding that the original
principal amount of the Note (as defined below) totals $3,370,000.
 
1.           PURCHASE AGREEMENT.  This Senior Secured Bridge Note (the “Note”)
is being purchased pursuant to that certain Note Purchase Agreement, dated as of
August 3, 2011, between Borrower and Purchaser (as may be amended from time to
time, the “Purchase Agreement”).  The Purchaser is entitled to the benefits and
subject to certain obligations under the Purchase Agreement and may enforce the
agreements of Borrower contained therein and exercise the remedies provided
thereby.  All capitalized words and phrases used herein and not otherwise
specifically defined herein shall have the respective meanings assigned to such
terms in the Purchase Agreement to the extent the same are used or defined
therein.

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
2.           HEADINGS, ETC.  The headings and captions of the numbered
paragraphs of this Note are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.  Whenever used, the singular number shall include the plural,
the plural the singular, and the words “Purchaser” and “Borrower” shall include,
respectively, their respective successors and assigns; provided, however, that
Borrower shall in no event or under any circumstance have the right to assign or
transfer its obligations under this Note.
 
3.           SECURITY.  The obligations of Borrower hereunder shall be
immediately secured by (i) a portion (determined in accordance with the terms of
the Purchase Agreement) of the inventory of Baja Aqua-Farms S.A. de C.V., a
Mexican company (“Baja”), whether presently owned or hereinafter acquired, and
any proceeds arising in connection with the sale or disposition of such
inventory and (ii) the Collateral (as defined in the First Purchase Agreement)
previously pledged to Purchaser pursuant to  the First Purchase Agreement.
 
4.           MATURITY.  This Note shall mature on October 31, 2011, unless such
date shall be otherwise extended in writing by the Purchaser in its sole
discretion (such date, the “Maturity Date”).  On the Maturity Date, all
outstanding principal and any accrued and unpaid fees due and owing under this
Note, shall be immediately paid by Borrower.
 
5.           DEFAULT RATE; PAYMENT.
 
(a)           If all of the principal amount of this Note and the fees payable
thereon shall not be repaid when due whether on the applicable repayment date,
by acceleration or otherwise, the Company shall immediately pay to Purchaser an
amount equal to five percent (5%) of the principal amount outstanding under this
Note as of the date that such obligations under this Note become due and
payable.
 
(b)           Notwithstanding anything hereunder, if by the close of business on
the fifth day after the Closing, for any reason whatsoever, the Company fails to
deliver the Baja Subsidiary Security Agreement to the Purchaser consistent with
the terms set forth in Sections 3.2 and 6.2 of the Purchase Agreement, including
without limitation, delivery of evidence, reasonably satisfactory to the
Purchaser, that the amount of the Baja Inventory is not less than four hundred
fifty (450) metric tons of bluefin tuna, then, the Company shall immediately pay
to Purchaser a fee equal to 1% of the original Principal Amount of the
Note.  For the avoidance of doubt, the failure to satisfy such obligations prior
to the close of business on the fifth day after the Closing shall not cause an
Event of Default hereunder unless such failure is continuing on the tenth day
after the Closing pursuant to Section 9(e) hereof.  Notwithstanding anything
herein to the contrary, in the event that the Company is obligated to pay a fee
to Purchaser pursuant to both this Section 5(b) and Section 5(c), the aggregate
amount of such fee shall not exceed 1% of the original Principal Amount of the
Note.
 
(c)           Notwithstanding anything hereunder, if by the close of business on
the fifth day after the Closing, for any reason whatsoever, the Company fails to
deliver the Aurora Subordination Agreement to the Purchaser consistent with the
terms set forth in Section 6.2(d) of the Purchase Agreement, then, the Company
shall immediately pay to Purchaser a fee equal to 1% of the original Principal
Amount of the Note.  For the avoidance of doubt, the failure to satisfy such
obligations prior to the close of business on the fifth day after the Closing
shall not cause an Event of Default hereunder unless such failure is continuing
on the tenth day after the Closing pursuant to Section 9(e)
hereof.   Notwithstanding anything herein to the contrary, in the event that the
Company is obligated to pay a fee to Purchaser pursuant to both this Section
5(c) and Section 5(b), the aggregate amount of such fee shall not exceed 1% of
the original Principal Amount of the Note.

 
2

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
(d)           All payments to be made by Borrower hereunder shall be made,
without setoff or counterclaim, in lawful money of the United States by check or
wire transfer in immediately available funds.
 
6.           VOLUNTARY AND MANDATORY PREPAYMENT; PAYMENT RIGHTS UPON MERGER,
CONSOLIDATION, ETC.;
 
(a)           The Borrower shall have the right to prepay the principal amount
of this Note at any time upon one (1) days prior written notice to Purchaser.
 
(b)           If, at any time, prior to the Maturity Date, Borrower proposes to
consolidate or effect any other corporate reorganization with, or merge into,
another corporation or entity that previously did not hold, directly or
indirectly, more than twenty percent (20%) of Borrower’s Common Stock,
whereby  such corporation or entity immediately subsequent to such
consolidation, merger or reorganization will own capital stock of Borrower or
entity surviving such merger, consolidation or reorganization representing more
than fifty (50%) percent of the combined voting power of the outstanding
securities of Borrower or such entity immediately after such consolidation,
merger or reorganization, or has the right to elect nominees to represent a
majority of Borrower’s Board of Directors (a “Change of Control Event”), then
Borrower shall provide Purchaser with at least ten (10) days’ prior written
notice of any such proposed action, and Purchaser will, at its option, have the
right to demand immediate payment of all amounts due and owing under this Note
(including all accrued and unpaid fees) in cash or in Borrower’s Common Stock
valued at the closing price of Borrower’s Common Stock on the date of the
mailing of such written notice.  Purchaser will give Borrower written notice of
such demand within five (5) days after receiving notice of the Change of Control
Event.  All amounts due and owing hereunder shall be paid by Borrower to
Purchaser within five (5) days from the date of such written notice via federal
funds wire transfer(s) of immediately available funds, or in the case of the
issuance of Borrower’s Common Stock in lieu of cash, the issuance shall take
place prior to the consummation of the Change of Control Event, in accordance
with written instructions provided to Borrower by Purchaser.
 
7.           ASSURANCES WITH RESPECT OF PURCHASER RIGHTS.  Borrower shall not,
by amendment of its Certificate of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, intentionally avoid or seek to avoid
the observance or performance of any of the terms to be observed or performed
hereunder by Borrower and shall at all times in good faith assist in the
carrying out of all the provisions of this Note and in taking of all such
actions as may be necessary or appropriate in order to protect the rights of
Purchaser against impairment.
 
 
3

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
8.           SENIOR INDEBTEDNESS.  This Note shall be senior to all other
Indebtedness of the Borrower other than the Indebtedness of the Borrower under
the Fournier Garea Notes.
 
9.           EVENTS OF DEFAULT.  If any of the following events (each, an “Event
of Default”) shall occur and be continuing:
 
(a)           Borrower shall fail to pay any amount payable under this Note or
any other Transaction Document within three (3) business days after such payment
becomes due in accordance with the terms hereof;
 
(b)           Borrower or any Subsidiary shall fail to pay when due, and it
shall continue unremedied for a period of ten (10) calendar days, whether upon
acceleration, prepayment obligation or otherwise, any indebtedness and/or other
sums payable by Borrower or any Subsidiary (other than indebtedness owed to
Purchaser under this Note and the other Transaction Documents); provided that,
it shall not constitute an Event of Default pursuant to this subsection (b)
unless the aggregate amount of all such indebtedness referred to above exceeds
$250,000 at any one time;
 
(c)           dissolution, termination of existence, suspension (unless fully
covered by business interruption insurance) or discontinuance of business (other
than as a result of a consolidation of one or more of Borrower’s subsidiaries
with Borrower or another subsidiary) or ceasing to operate as going concern of
Borrower or any Subsidiary;
 
(d)           any material representation or warranty made by Borrower herein,
in the Purchase Agreement or in any other agreement, certificate or instrument
contemplated by this Note or the Purchase Agreement or that is contained in any
certificate, document or financial or other statement furnished by Borrower at
any time under or in connection with this Note or the Purchase Agreement shall
have been incorrect in any material respect on or as of the date made or deemed
made;
 
(e)           the failure by the Company, for any reason whatsoever, to deliver
to the Purchaser, (i) by the close of business on the tenth day after the
Closing, the Baja Subsidiary Security Agreement consistent with the terms set
forth in Section 3.2(i) of the Purchase Agreement; or (ii) by the close of
business on the tenth day after the Closing, the Aurora Subordination Agreement
consistent with the terms set forth in Section 6.2(d) of the Purchase Agreement;
 
(f)           any portion of the Covered Collateral or the Collateral is
subjected to a levy of execution, attachment or other judicial process or any
portion of the Covered Collateral or the Collateral is the subject of a claim
(other than by the Pledgee) of a Lien or other right or interest in or to the
Covered Collateral or the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of forty-five (45) days after the occurrence
thereof;
 
(g)           Borrower shall default, in any material respect, in the observance
or performance of any obligation or agreement contained in this Note, Sections
6.2, 9 and 11 of the Purchase Agreement, the Baja Subsidiary Security Agreement,
any other agreement or instrument contemplated by the Transaction Documents, or
the First Purchase Agreement or the note issued thereunder, and such default
shall continue unremedied for a period of ten (10) days after written notice to
Borrower of such default; or
 
 
4

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
(h)           (i) Borrower or any Subsidiary shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Borrower or any Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief of any such adjudication of
appointment or (B) remains undismissed, undischarged or unbonded for a period of
forty-five (45) days; or (iii) there shall be commenced against Borrower or any
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distrait or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within forty-five (45) days from the entry thereof; or (iv)
Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in any of the acts set
forth in clauses (i), (ii) or (iii) above; or (v) Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due,
 
then, and in any such event, (1) if such event is an Event of Default specified
in subsection (h) above of this Section 9 with respect to Borrower,
automatically this Note (with all accrued and unpaid fees thereon) and all other
amounts owing under this Note shall immediately become due and payable, and (2)
if such event is any other Event of Default, the Purchaser may, by written
notice to Borrower, declare the Note (with all accrued and unpaid fees thereon)
and all other amounts owing under this Note to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided in this Section 9, presentation, demand, protest and all
other notices of any kind are hereby expressly waived by Borrower.
 
10.           ENFORCEABILITY.  The Borrower acknowledges that this Note and
Borrower’s obligations under this Note are and shall at all times continue to be
absolute and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Note and the
obligations of Borrower under this Note or the obligations of any other Person
relating to this Note.  The Transaction Documents set forth the entire agreement
and understanding of Purchaser and Borrower, and Borrower absolutely,
unconditionally and irrevocably waives any and all right to assert any set-off,
counterclaim or crossclaim of any nature whatsoever with respect to this Note or
the obligations of Borrower hereunder, or the obligations of any other Person
relating hereto or thereto or to the obligations of Borrower hereunder or
otherwise in any action or proceeding brought by Purchaser to collect on the
Note, or any portion thereof (provided, however, that the foregoing shall not be
deemed a waiver of Borrower’s right to assert any compulsory counterclaim
maintained in a court of the United States, or of the State of New York if such
counterclaim is compelled under local law or rule of procedure, nor shall the
foregoing be deemed a waiver of Borrower’s right to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against Purchaser in any separate action or proceeding).  The
Borrower acknowledges that no oral or other agreements, conditions, promises,
understandings, representations or warranties exist with respect to the
Transaction Documents or with respect to the obligations of Borrower thereunder,
except those specifically set forth in the Transaction Documents.  Borrower
agrees to pay all costs and expenses of Purchaser related to Purchaser’s
enforcement of the obligations of Borrower hereunder and the collection of all
sums payable hereunder, including but not limited to reasonable attorneys’ fees
and expenses, irrespective of whether litigation is commenced.  Any such amounts
shall be payable on demand, with interest at a monthly interest rate of five
percent (5%).
 
 
5

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
11.           WAIVER.  Borrower waives presentment, demand for payment, notice
of dishonor and any or all notices or demands in connection with the delivery,
acceptance, performance, default or enforcement of any Transaction Document now
or hereafter required by applicable law, and consents to any or all delays,
extensions of time, renewals or releases with respect to any Transaction
Document, and of any available security therefor, and agrees that no failure or
delay on the part of Purchaser, in the exercise of any power, right or remedy
under this Note shall impair such power, right or remedy or shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude other or further exercise of such or any other power,
right or remedy.  No notice to or demand on Borrower shall be deemed to be a
waiver of the obligation of Borrower or of the right of Purchaser, to take
further action without further notice or demand as provided in any of the
Transaction Documents.
 
12.           AMENDMENTS.  This Note may not be modified, amended, changed or
terminated orally, except by an agreement in writing signed by Borrower and the
Purchaser.  Any amendment or waiver effected in accordance with this Section 12
shall be binding upon Borrower, Purchaser and each transferee of this Note.
 
13.           USURIOUS INTEREST RATE.  Notwithstanding anything to the contrary
contained in this Note, the interest paid or agreed to be paid hereunder shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”). If Purchaser shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Note or, if it exceeds such unpaid principal, shall be refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by Purchaser exceeds the Maximum Rate, Borrower may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of this Note.
 
14.           NOTICES.  Any notice required or permitted by this Note shall be
in writing and shall be deemed sufficient upon delivery, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or seventy-two (72) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and in all cases
addressed to the party to be notified at such party’s address as set forth above
or as subsequently modified by written notice.
 
 
6

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
15.           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  This Note and
all acts and transactions pursuant hereto shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.  The Borrower hereby irrevocably consents to the exclusive
jurisdiction of any federal or state court located in the State of New York and
consents that all service of process be sent by nationally recognized overnight
courier service directed to Borrower at Borrower’s address set forth herein and
service so made will be deemed to be completed on the business day after deposit
with such courier.  The Borrower acknowledges and agrees that the venue provided
above is the most convenient forum for both Purchaser and Borrower.  The
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note.  THE BORROWER AND THE
PURCHASER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THAT THEY MAY NOW OR HEREAFTER HAVE
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF TO A TRIAL
BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE PURCHASER RELATING TO ENFORCEMENT OF THIS NOTE.  EXCEPT AS
PROHIBITED BY APPLICABLE LAW, THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
RELATING TO ENFORCEMENT OF THIS NOTE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE PURCHASER TO
MAKE FUNDS AVAILABLE TO THE BORROWER AND TO ACCEPT THIS NOTE.
 
[Signature page follows]
 
 
7

--------------------------------------------------------------------------------

 
EXECUTION COPY

IN WITNESS WHEREOF, Borrower has duly executed this Senior Secured Bridge Note
as of the date first written above.
 

 
BORROWER:
     
UMAMI SUSTAINABLE SEAFOOD INC.
     
By:
   
Name: Oli Valur Steindorsson
 
Title:  President and Chief Executive Officer
     
Address:
 
1230 Columbia Street, Suite 1100
 
San Diego, CA 92101

 
 
8

--------------------------------------------------------------------------------

 
   
EXECUTION COPY
   
EXHIBIT B
 
Baja Subsidiary Security Agreement

 
 

--------------------------------------------------------------------------------

 


EXECUTION COPY


Contrato de Prenda (el “Contrato”) de fecha seis (6), de Junio de dos mil once
(2011), que celebran:
 
This Pledge Agreement (the “Agreement”) is dated August 3, 2011, two thousand
eleven (2011), and is entered into by and among:
     
(I)      BAJA AQUA-FARMS, S.A. DE C.V., representada por Vilhelm Mar Gudmundsson
(en lo sucesivo, el “Garante Prendario”);
 
(II)    ALAN FOURNIER y RAY GAREA, ambos por su propio derecho (en lo sucesivo
como los “Acreedores Prendarios”); y
(III)   Con la comparecencia de UMAMI SUSTAINABLE SEAFOOD, INC., representada
por el señor Oli Valur Steindorsson (en lo sucesivo la “Deudor”);
 
de conformidad con los siguientes antecedentes, declaraciones y cláusulas.
 
(I)      BAJA AQUA-FARMS, S.A. DE C.V., represented herein by Vilhelm Mar
Gudmundsson (hereinafter the “Pledgor”);
 
(II)     UTA CAPITAL LLC (the “Pledgee”), represented herein by its legal
representative YZT Management LLC which is managed by its managing member Udi
Toledano; and
 
(III)   With the appearance of UMAMI SUSTAINABLE SEAFOOD, INC., represented by
Oli Valur Steindorsson (hereinafter “Debtor”),
 
pursuant to the following Precedents, Representations and Clauses.
     
Antecedentes
 
Precedents
     
I.  El día  tres (3) de Junio de dos mil once (2011) el Deudor, y los Acreedores
Prendarios, celebraron un contrato de compra de pagaré “NOTE PURCHASE AGREEMENT”
(el “Contrato de Compraventa”) mismo que incluye pero no está limitado a la
compra de un pagaré en la cantidad de $1,000,000 USD (Un Millon de Dólares de
los Estados Unidos de América 00/100) con fecha de vencimiento el día treinta
(30) de Junio de dos mil once (2011) (“Pagaré Fournier”), y un segundo pagaré en
la cantidad principal de  $1,000,000 USD (Un Millón  de Dólares de los Estados
Unidos de América 00/100) con fecha de vencimiento el día treinta (30) de Junio
de dos mil once (2011) (el “Pagaré Garea”, y conjuntamente con el Pagaré
Fournier como los “Pagarés”), sumando un total de suerte principal por la
cantidad de $2,000,000 USD (Dos Millones de Dólares de los Estados Unidos de
América 00/100) (la “Suerte Principal”). Se adjunta copia del Contrato de
Compraventa como Anexo “A”.
 
I. On August 3, two thousand eleven (2011), Debtor and Pledgee entered into a
 NOTE PURCHASE AGREEMENT (the “Purchase Agreement”) which includes but is not
limited to the purchase by the Pledgee of a promissory note in the principal
amount of $3,370,000 USD (Three Million Three Hundred Seventy Thousand Dollars
of the United States of America 00/100) (the “Principal Balance”) maturing
October 31, 2011 (the “Note”).  Attached hereto as Exhibit “A” is a copy of the
Purchase Agreement.


 
1

--------------------------------------------------------------------------------

 


EXECUTION COPY


Declaraciones
 
Representations
     
I. El Garante Prendario declara por conducto de sus representante, que:
 
I. Pledgor hereby represents, through its legal representative, that:
     
(a) Es una sociedad mercantil debidamente constituida de conformidad con las
leyes de México.
 
(a) It is a corporation duly incorporated under the laws of Mexico.
     
(b) Su representante cuenta con las facultades necesarias y suficientes para
celebrar el presente Contrato en su nombre y representación, facultades que no
le han sido revocadas, modificadas o limitadas en forma alguna a la fecha de
firma del presente Contrato.
 
(b) Its representative has broad and sufficient authority to enter into this
Agreement in its name and on its behalf, authority that has not been revoked,
modified or limited as of the date hereof.
     
(c) La celebración y el cumplimiento del presente Contrato no viola o constituye
un incumplimiento bajo (i) cualquier disposición de sus estatutos sociales; (ii)
cualquier convenio, contrato, acuerdo, licencia, sentencia, resolución u orden
en la cual el Garante Prendario sea parte o sujeto, (iii) cualesquier concesión,
autorización o licencia gubernamental relacionada con la conservación del
Inventario (como se define adelante) o (iv) cualquier ley, reglamento, circular,
orden o decreto de cualquier autoridad gubernamental.
 
(c) The execution, delivery and performance of this Agreement does not violate,
or constitute a breach under (i) any provision of the Pledgor’s by-laws, (ii)
any agreement, arrangement, license, judgment, resolution or order to which the
Pledgor is a party or (iii) any governmental concession, authorization or
license relating to the conservation of the Inventory (as defined below) or (iv)
any law, regulation, circular, order or decree of any governmental authority.
     
(d) Es legítima propietaria de diversas unidades de Atún Aleta Azul con un peso
total aproximado de __________________________ toneladas (el “Inventario”), con
un valor asegurable de $_________________ USD (_________________millones de
Dólares de los Estados Unidos de América 00/100) conforme a las pólizas de
seguro que se adjuntan como Anexo “B” (las “Pólizas de Seguro”).
 
(d) It is legitimate owner of certain units of bluefin tuna with a total
estimated weight of four hundred fifty (450) metric tons (the “Inventory”), with
an insured  value of [___________] as per the insurance policies attached hereto
as Exhibit “B” (the “Insurance Policies”).
     
(e) El Inventario se encuentra confinado en ___ (__) corrales de engorda
ubicados en las áreas de mar señaladas en las Pólizas de Seguro.
 
(e) The Inventory is confined in [____] feedlots located in the sea areas stated
by the Insurance Policies.
     
(f) El Garante Prendario cuenta con todas las autorizaciones necesarias para la
celebración y cumplimiento del presente Contrato, así como para pignorar parte o
la totalidad del Inventario en favor de los Acreedores Prendarios.
 
(f) Pledgor has obtained all required authorizations in order to enter into,
execute, deliver and perform this Agreement and to partially or totally pledge
the Inventory in favor of the Pledgee.
     
(g) La suscripción, entrega y cumplimiento de este Contrato, son actos que se
encuentran comprendidos dentro de su objeto social.
 
(g) The subscription, delivery and execution of this Agreement are activities
authorized within the corporate purpose of Pledgor.


 
2

--------------------------------------------------------------------------------

 


EXECUTION COPY


(h) Salvo por la prenda que se constituya conforme a este Contrato, el
Inventario Pignorado (como se define adelante) está libre de cualquier gravamen,
limitación de dominio o de uso, hipoteca, prenda o cualquier otra garantía,
carga o cualquier acuerdo de preferencia sobre la Garantía (según se define más
adelante), y el Inventario Pignorado no se encuentra sujeto a convenio, contrato
o acuerdo alguno que restrinja la cesión, enajenación o prenda de la Garantía.
 
(h) Except for the pledge created under this Agreement, the Pledged Inventory
(as defined below) is free and clear of any lien, dominion limitation, mortgage,
pledge or any other guarantee, charge or preferential agreement over the
Collateral (as defined below) and the Collateral is not subject to covenant,
agreement or arrangement that restricts an assignment, transfer or pledge of the
Collateral.
     
(i) A la fecha del presente Contrato el Garante Prendario no es parte, ni tiene
conocimiento de la existencia de demandas o procedimientos en su contra que
pudieran resultar en un gravamen preferente sobre el Inventario Pignorado (como
se define adelante).
 
(i) As of the date of this Agreement, Pledgor is not a party to, nor does it
have any knowledge of any claim or proceeding against Pledgor that could result
in a preferential lien in respect to the Pledged Inventory (as defined herein).
     
(j)  Es su deseo, pignorar a favor de los Acreedores Prendarios: (i) Inventario
cuyo valor de mercado, equivalga dos (2) veces el valor del saldo insoluto de
los Pagarés (el “Inventario Pignorado”), (ii) todos y cada uno de los productos
y/o frutos derivados de la venta, enajenación o cualesquier transmisión del
Inventario Pignorado y (iii) los pagos o desembolsos de seguros recibidos por el
Garante Prendario de las Pólizas de Seguro en relación con el Inventario
Pignorado a menos que dichos pagos o desembolsos sean utilizados para adquirir
el monto necesario de inventario para reemplazar el Inventario Pignorado para
garantizar al Garante Prendario y Deudor de continuar en cumplimiento con sus
respectivas obligaciones como se establece en el Contrato de Compra ((i) al
(iii), colectivamente referido como la “Garantía”). Lo anterior, a efecto de
garantizar el cumplimiento de las obligaciones que a cargo del Deudor derivan
del Contrato de Compraventa y los Pagarés (las “Obligaciones Garantizadas”). El
Inventario Pignorado se identifica en el Anexo “C” adjunto.
 
(j) It is Pledgor’s will to create and grant in favor of  Pledgee a first
priority pledge over: (i) the Inventory, the amount of which shall in no event
be less than four hundred fifty (450) metric tons of bluefin tuna within (5)
days of the Closing (as defined in the Purchase Agreement) (the “Pledged
Inventory”), (ii) any and all products and proceeds derived from the sale,
transfer, disposition, or other transfer of the Pledged Inventory and (iii) any
and all insurance proceeds or disbursements received by Pledgor from the
Insurance Policies in connection with the Pledged Inventory, unless such
proceeds are used to purchase such an amount of inventory to replace the Pledged
Inventory as is necessary to ensure that the Pledgor and Debtor remain in
compliance with their respective obligations set forth herein and in the
Purchase Agreement ((i) through (iii), collectively, referred to as, the
“Collateral”). The foregoing, in order to secure Debtor’s obligations derived
from  the Purchase Agreement and the Note (the “Secured Obligations”). The
Pledged Inventory is set forth in Exhibit “C” attached hereto.
     
II. Los Acreedores Prendarios declaran en este acto y conjuntamente, que:
 
II. Pledgee hereby represents, through its legal representative, that:
     
(a) Son personas físicas, mayores de edad, con capacidad para celebrar el
Presente Contrato.
 
(a) It is a limited liability company duly organized under the laws of the State
of Delaware.
         
(b)  Its representative has broad and sufficient authority to enter into this
Agreement in its name and on its behalf, and such authority that has not been
revoked, modified or limited as of the date hereof.


 
3

--------------------------------------------------------------------------------

 


EXECUTION COPY


(c) Es su deseo, y así lo manifiestan, recibir en prenda del Garante Prendario
la Garantía como garantía de cumplimiento de las Obligaciones Garantizadas.
 
(c) It is its will to receive from the Pledgor the Collateral in pledge as
security of compliance of the Secured Obligations.
     
III. El Deudor declara en este acto por conducto de su representante, que:
 
III. Debtor hereby represents, through its legal representative, that:
     
(a) Es una sociedad debidamente constituida y existente de conformidad con las
leyes del estado Nevada, Estados Unidos de América.
 
(a) It is a corporation duly incorporated and validly existing under the laws of
the State of Nevada, United States of America.
     
(b) Su representante cuenta con las facultades necesarias y suficientes para
celebrar el presente Contrato en su nombre y representación, facultades que no
le han sido revocadas, modificadas o limitadas en forma alguna a la fecha de
firma del presente Contrato.
 
(b) Its representative has broad and sufficient authority to enter into this
Agreement in its name and on its behalf, authority that has not been revoked,
modified or limited as of the date hereof.
     
(c)  La celebración y el cumplimiento del presente Contrato no viola o
constituye un incumplimiento bajo (i) cualquier disposición de sus estatutos
sociales del Deudor; (ii) cualquier convenio, contrato, acuerdo, licencia,
concesión y/o autorización gubernamental, sentencia, resolución u orden en la
cual el Deudor sea parte o sujeto, (iii) cualquier concesión, autorización o
licencia gubernamental relacionado con la conservación y explotación del
Inventario, o (iv) cualquier ley, reglamento, circular, orden o decreto de
cualquier autoridad gubernamental.
 
(c) The execution, delivery and performance of this Agreement does not violate,
or constitute a breach under (i) any provision of the Debtor’s by-laws, (ii) any
agreement, arrangement, license, judgment, resolution or order to which the
Debtor is a party or (iii) any governmental concession, authorization or license
relating to the conservation and exploitation of the Inventory or (iv) any law,
regulation, circular, order or decree of any governmental authority.
     
(d) Es su deseo celebrar el presente Contrato en donde se hace sabedor de la
Prenda (como se define adelante) sobre la Garantía como garantía de su
cumplimiento con respecto a las Obligaciones Garantizadas.
 
(d) It is Debtor’s will to execute this Agreement whereby it is aware of the
Pledge (as defined herein) of the Collateral to guarantee its compliance with
respect to the Secured Obligations.
     
En virtud de lo anterior, las partes acuerdan las siguientes:
 
In virtue of the foregoing, the parties agree to the following:


 
4

--------------------------------------------------------------------------------

 


EXECUTION COPY


Cláusulas
 
Clauses
     
PRIMERA. Constitución de la Prenda. Sujeto a los términos y condiciones
establecidos en el presente Contrato y con el fin de garantizar las Obligaciones
Garantizadas el Garante Prendario constituye de manera incondicional e
irrevocable una prenda sin transmisión de posesión en primer lugar y grado de
prelación en favor de los Acreedores Prendarios sobre la Garantía (en lo
sucesivo la “Prenda”).
 
FIRST. Creation of the Pledge. Subject to the terms and conditions set forth
herein and in order to secure the Secured Obligations, the Pledgor hereby
creates and grants in favor of the Pledgee a first priority pledge without
possession transmission (the “Pledge”) over the Collateral in an unconditional
and irrevocable manner.
     
Conforme a lo dispuesto en el Articulo trescientos cincuenta y cinco (355) de la
Ley General de Títulos y Operaciones de Crédito (la “LGTOC”), la Prenda
constituida comprende y se extiende a la Garantía con todo cuanto de hecho y por
derecho le corresponda, para garantizar el debido y puntual cumplimiento, pago y
satisfacción de todas y cada una de las Obligaciones Garantizadas (ya sea en su
fecha de vencimiento, por vencimiento anticipado o por cualquier otro motivo)
incluyendo la suerte principal, intereses ordinarios e intereses moratorios
derivados de los Pagarés y el Contrato de Compraventa, así como los gastos
incurridos en el proceso de ejecución de esta garantía.
 
Pursuant to Article three hundred fifty five (355) of the General Law of
Negotiable Instruments (Ley General de Títulos y Operaciones de Crédito) and
Credit Transactions (the “LGTOC”) the Pledge created comprises and extends to
the Collateral, and with all that corresponds by fact and by law to guarantee
the proper and punctual compliance, payment and satisfaction of any and all of
the Secured Obligations (whether on its due date, anticipated termination or for
any other reason) including principal, ordinary interest and late interest
derived from the Note and the Purchase Agreement as well as the guarantee
enforcement procedural costs.
     
Hasta en tanto permanezcan insolutas o incumplidas las Obligaciones
Garantizadas, el Garante Prendario no podrá retirar ni solicitar la liberación
parcial del Inventario Pignorado sujeto a la Prenda sin que ello limite o pueda
limitar el derecho del Garante Prendario de enajenar en el curso ordinario de
sus negocios el Inventario Pignorado, y en el entendido que los bienes o
derechos que el Garante Prendario reciba o tenga derecho a recibir en pago por
la enajenación del Inventario Pignorado estarán sujetos a la Prenda descrita en
el presente instrumento.
 
As long as the Secured Obligations are outstanding the Pledgor agrees neither to
release nor to request the partial release of the Pledged Inventory subject to
the Pledge and such Pledgor’s agreement shall not and may not limit Pledgor’s
right to sell the Pledged Inventory in the ordinary course of business, and in
the understanding that the goods and rights that the Pledgor receives or has a
right to receive as payment for the transfer of the Pledged Inventory shall be
subject to the Pledge described in this Agreement.
     
El Inventario, incluyendo el Inventario Pignorado, se encuentra y permanecerá
ubicado en las áreas de mar señaladas en las Pólizas de Seguro salvo que sean
enajenadas en el curso normal de su actividad preponderante de negocio.
 
The Inventory, including the Pledged Inventory, is located and shall remain in
the sea areas stated by the Insurance Policies unless they are sold in the
normal course of its main business activity.
     
SEGUNDA. Posesión. La Prenda que se constituye en este acto, se constituye sin
transmisión de la posesión del Inventario Pignorado, en los términos del
Artículo trescientos cuarenta y seis (346) y siguientes de la LGTOC, y se
perfecciona y surte todos sus efectos a partir de la fecha de firma del presente
Contrato. Por lo expuesto, el Garante Prendario conservará la posesión del
Inventario Pignorado y será considerado como depositario del mismo para todos
los efectos a que haya lugar.
 
SECOND. Possession. Pursuant to Article three hundred forty six (346) of the
LGTOC the Pledge created herein is without transfer of the possession of the
Pledged Inventory and therefore is perfected and in full force and effect as of
the date of execution of this Agreement. Pledgor will retain the possession of
the Pledged Inventory and for all legal purposes Pledgor shall be considered as
depositary of the Pledged Inventory.


 
5

--------------------------------------------------------------------------------

 


EXECUTION COPY


Siempre y cuando el Deudor se encuentre al corriente en el pago de las
Obligaciones Garantizadas, y no exista y no continúe Evento de Incumplimiento
alguno (según se define más adelante), el Garante Prendario podrá utilizar,
disponer y enajenar la Garantía en el curso normal de sus actividad
preponderante de negocio quedando sujeto a esta Prenda los bienes o derechos que
el Garante Prendario reciba, o los pagos que tenga derecho a recibir por la
enajenación de la Garantía. Sin perjuicio de lo anterior, el Garante Prendario
tendrá, en todo momento, la obligación de designar inventario adicional para
mantener los valores de mercado del Inventario Pignorado que se establecen en la
declaración I inciso (j).
 
As long as Debtor is current in the payment with the Secured Obligations and
there is no and continues to be no Event of Default (as defined below), Pledgor
may use, dispose and sell the Collateral under the normal course of its main
business activity provided that the goods and rights that the Pledgor receives,
or payments for which it has a right to receive for the transfer of the
Collateral, shall be subject to the terms this Pledge. Notwithstanding to the
contrary herein, the Pledgor shall at all times continue to have an obligation
to designate additional inventory to maintain the market value of the Pledged
Inventory set forth in recital I paragraph (j).
     
En el caso en que exista y mientras continúe un Evento de Incumplimiento o de
haberse iniciado cualquier procedimiento de ejecución conforme a la Cláusula
Séptima siguiente, los Acreedores Prendarios tendrán el derecho a percibir los
frutos y beneficios derivados del uso, explotación y enajenación de la Garantía.
Lo anterior, no interrumpirá los procedimientos a que hace referencia la
Cláusula Séptima en el caso de que los mismos  hubiesen sido iniciados.
 
In the event that an Event of Default has occurred and is continuing, or in the
event any foreclosure procedure has been initiated pursuant to Clause Seventh
below, Pledgee shall have the right to receive the benefits deriving from the
use, exploitation and selling of the Collateral. The above right shall not limit
the proceedings initiated pursuant to Clause Seventh below, if such is the case.
     
TERCERA. Protocolización y Registro. Las partes autorizan a los licenciados
Francisco Javier Troncoso Valle, Juan Francisco Arzate Vargas y Armando Serrano
Marín, para que de manera conjunta o separada, (i) acudan ante notario público y
protocolicen el presente Contrato, (ii) obtengan copias certificadas del mismo e
(iii) inscriban el instrumento público que protocolice el presente Contrato ante
el Registro Público de Comercio del domicilio social del Garante Prendario.
 
THIRD. Formalization and Filing. The parties hereby authorized Mr. Francisco
Javier Troncoso Valle, Juan Francisco Arzate Vargas and Armando Serrano Marin,
to have them jointly or individually, (i) appear before a notary public to
formalize this Agreement, (ii) obtain certified copies of the same and (iii)
file the formalization of this Pledge Agreement before the Public Registry of
Commerce corresponding to the corporate address of Pledgor.
     
CUARTA. Término. La Prenda creada en términos del presente Contrato permanecerá
en pleno vigor y efecto hasta que las Obligaciones Garantizadas hayan sido
totalmente cumplimentadas.
 
FOURTH. Term. The Pledge shall remain in full force and effect until such time
that the Secured Obligations are fully satisfied.


 
6

--------------------------------------------------------------------------------

 


EXECUTION COPY


A partir de que se cumplimenten totalmente las Obligaciones Garantizadas, los
Acreedores Prendarios deberán celebrar y entregar al Garante Prendario las
manifestaciones y documentos de terminación que razonablemente le solicite el
Garante Prendario a efecto de dar por terminado y finiquitar el presente
Contrato y la Prenda sobre la Garantía.
 
Upon full satisfaction of the Secured Obligations,  Pledgee shall immediately
execute and deliver for the benefit of and to the Pledgor such termination
statements and such other documentation as reasonably requested by the Pledgor
to effect the termination and release of the Pledge on the Collateral.
     
QUINTA. Novación; Modificación. La Prenda no constituirá novación, modificación,
pago o dación en pago de las Obligaciones Garantizadas, ni de ningún adeudo que
tenga el Garante Prendario con los Acreedores Prendarios.
 
FIFTH. Novation; Modification. The Pledge shall not constitute a novation,
amendment, payment or conveyance of compliance of the Secured Obligations nor
any debt of the Pledgor with the Pledgee.
     
SEXTA. Obligaciones de Hacer y No Hacer. Hasta en tanto cualquiera de las
Obligaciones Garantizadas permanezcan vigentes, el Garante Prendario, se obliga
a:
 
SIXTH. Covenants. As long as the Secured Obligations remain outstanding, Pledgor
is obligated to:
     
(a) Defender la titularidad y derechos de los Acreedores Prendarios sobre el
Inventario Pignorado contra las reclamaciones y demandas de cualquier persona
distinta a los Acreedores Prendarios;
 
(a) Defend the ownership and rights of the Pledgee over the Collateral against
any claims or lawsuits of any person distinct from the Pledgee;
     
(b) No crear, o permitir que se constituya, cualquier hipoteca, gravamen,
prenda, garantía, carga o cualquier acuerdo de preferencia sobre la Garantía,
excepto por la prenda constituida en este Contrato y aquellas otras garantías
que sean previamente autorizadas por los Acreedores Prendarios titulares de más
del sesenta por ciento (60%) del saldo insoluto de los Pagarés (la “Mayoría de
los Acreedores Prendarios”);
 
(b) Not create or permit to create, any mortgage, lien, pledge, guarantee, duty
or any preferential agreement over the Collateral except for the Pledge
constituted under this Agreement and those other guarantees previously
authorized in writing by Pledgee;
     
(c) No vender, transmitir, ceder, gravar, otorgar en prenda, entregar, afectar
en fideicomiso, otorgar, usufructuar o disponer en cualquier forma, u otorgar
cualquier opción con respecto la Garantía al Inventario Pignorado  o cualquier
derecho en relación con los mismos, sin el previo consentimiento por escrito de
la Mayoría de los Acreedores Prendarios, excepto por aquellas enajenaciones del
Inventario Pignorado en el curso normal de su actividad preponderante de negocio
quedando sujeto a esta Prenda los bienes o derechos que el Garante Prendario
reciba o tenga derecho a recibir en pago por la enajenación del Inventario
Pignorado;
 
(c) Not sell, transfer, assign, lien, grant in pledge, deliver, affect in a
trust agreement, grant, grant in use or dispose in any form, or grant an option
with respect to the Collateral or any right relating to the same, without the
written prior consent of the Pledgee except for those transfers of the Pledged
Inventory under the normal course of its main business activity being subject to
the Pledge the goods and rights that the Pledgor receives or has a right to
receive a payment for the transfer of the Pledged Inventory;


 
7

--------------------------------------------------------------------------------

 


EXECUTION COPY


(d) Informar por escrito a los Acreedores Prendarios tan pronto como sea
posible, pero en cualquier caso dentro de los tres (3) días hábiles siguientes,
de cualquier circunstancia que afecte o razonablemente estime pudiere afectar la
Garantía;
 
(d) Inform the Pledgee as soon as reasonably possible, but in any event within
three (3) business days, of any circumstance that may affect or may reasonably
be expected to affect the Collateral;
     
(e) Firmar y a entregar los documentos e instrumentos necesarios, y a llevar a
cabo cualquier otra acción que a juicio razonable de los Acreedores Prendarios y
mediante notificación previa por escrito de los Acreedores Prendarios, fuere
necesaria con el fin de constituir, de ser necesario, y proteger, la Prenda, y
para permitir a los Acreedores Prendarios ejercer sus derechos de conformidad
con los términos del presente Contrato;
 
(e) Execute and deliver any and all documents and instruments which are
reasonably necessary, and to perform any other action that the Pledgee may
reasonably require by means of a previous written notice, in order to create,
and if required, to protect, the Pledge, and to allow the Pledgee to exercise
its rights pursuant to the terms of this Agreement;
     
(f) Abstenerse de crear o permitir la existencia de cualquier gravamen, o
embargo respecto a la Garantía, sin el consentimiento previo de la Mayoría de
los Acreedores Prendarios;
 
(f) Abstain from creating or allowing the existence of any lien with respect to
the Collateral, without the prior consent of the Pledgee;
     
(g) Responder de los daños que el Inventario Pignorado sufra por cualesquier
causa. Para tales efectos, las partes convienen en que los Acreedores Prendarios
podrán designar a un perito (el “Perito”) para que inspeccione, en días y horas
hábiles, el Inventario Pignorado y determine el estado de conservación y
existencia del Inventario Pignorado. Para dichos efectos, los Acreedores
Prendarios, con al menos dos (2) días hábiles de anticipación, solicitarán por
escrito la inspección y señalarán el nombre del Perito, fecha y hora deseada
para la inspección. El Garante Prendario se obliga a permitir al Perito la
inspección del Inventario Pignorado. El informe del Perito servirá de base para
el ejercicio de los derechos que correspondan a los Acreedores Prendarios
conforme al presente Contrato y a ley.
 
(g) Respond for the damages suffered by the Pledged Inventory for any cause. For
such purposes the parties agree that Pledgee may appoint an expert (the
“Expert”) to inspect, in working days and time, the Pledged Inventory and
determine its condition and existence. For such purposes, the Pledgee shall
request in writing an inspection with two (2) business days in advance and such
notice shall include: the name of the Expert and desired date and time for the
inspection. Pledgor agrees to allow the Expert to inspect the Pledged Inventory.
The report made by the Expert shall be used to support the exercise of the
rights of the Pledgee pursuant to this Agreement and the law.
     
(h) Reconocer que el Inventario Pignorado puede identificarse y distinguirse del
resto de los bienes de su propiedad, por lo que es aplicable la excepción a la
que se refiere el Artículo trescientos cincuenta y ocho (358) de la LGTOC.
 
(h) Recognize that the Pledged Inventory may be identified and distinguished
from the rest of its assets and therefore the exception set forth by Article
three hundred fifty eight (358) of the LGTOC shall apply.


 
8

--------------------------------------------------------------------------------

 


EXECUTION COPY


(i) Mantener vigentes las Pólizas de Seguro durante todo el tiempo que se
encuentren insolutas las Obligaciones Garantizadas. Las Pólizas de Seguros se
modificarán para hacer constar que: (i) los Acreedores Prendarios son
beneficiarios preferentes para el pago de las indemnizaciones que correspondan
conforme a las mismas; (ii) que el Inventario Pignorado asegurado se encuentra
pignorado en favor de los Acreedores Prendarios, para todos los efectos legales
de los artículos ciento nueve (109), ciento diez (110) y demás aplicables de la
Ley sobre el Contrato de Seguro; (iii) que cualquier modificación o cancelación
por parte de la compañía aseguradora de cualquiera de las Pólizas de Seguro no
surtirá efecto en contra de los Acreedores Prendarios hasta que la compañía
aseguradora haya dado aviso a los Acreedores Prendarios de la modificación o
cancelación de que se trate; (iv) que los Acreedores Prendarios no serán
responsable  por la falta del pago de primas, comisiones, contribuciones ni
anticipos; (v) que el emisor de dichos seguros esté obligado a notificar a los
Acreedores Prendarios de toda reclamación efectuada al amparo de dichas pólizas;
y (vi) que ningún acto ni omisión de persona alguna distinta a los Acreedores
Prendarios afecte el derecho de éste a la recuperación conforme a dichas Pólizas
de Seguro en el caso de pérdida o siniestro. El Garante Prendario se obliga a
entregar a los Acreedores Prendarios copia de las Pólizas de los Seguros y
endosos respectivos, en su caso, en un plazo que no excederá de treinta  (30)
días calendario, contados a partir de la fecha del presente Contrato.
 
(i) Maintain in full force and effect the Insurance Policies during all the time
that the Secured Obligations remain outstanding. The Insurance Policies shall be
amended to include: (i) that the Pledgee is the preferred beneficiary of the
payment of any indemnity to be paid pursuant to such Insurance Policies; (ii)
that the Pledged Inventory is pledged in favor of the Pledgee pursuant to the
terms of articles one hundred nine (109), one hundred ten (110) and other
applicable provisions of the Insurance Law (Ley Sobre el Contrato de Seguro);
(iii) that any amendments or the cancellation of any of the Insurance Policies
by the insurance company shall have no legal effects against the Pledgee until
the insurance company notifies the Pledgee of such amendment or cancellation;
(iv) that the Pledgee shall not be responsible for any lack of payment of the
insurance premiums and fees; (v) that the insurance company is obliged to notify
the Pledgee of any claim made in connection with such Insurance Policies; and
(vi) that no act or omission of any person different from the Pledgee shall
affect the right of the Pledgee to be compensated in the event of loss or
casualty pursuant to the Insurance Policies. Pledgor agrees to deliver to the
Pledgee copies of the amendments to the Insurance Policies evidencing the
foregoing. Such delivery shall have take place within three (3) calendar days
after the Closing (as defined in the Purchase Agreement).
     
(j) Obtener, mantener vigentes y/o renovar las licencias, permisos y/o
autorizaciones que se requieran de cualquier autoridad gubernamental para la
explotación, tenencia o uso del Inventario Pignorado, así como el pago de
cualquier impuesto, derecho o contribución que afecte el Inventario Pignorado.
 
(j) Obtain, keep current and/or renew the licenses, permits and/or
authorizations required by any governmental authority to exploit, have or use
the Pledged Inventory, as well as to pay any tax, fee or contribution affecting
the Pledged Inventory.
     
(k) Hacerse responsable por cualquier pérdida, daño o deterioro del Inventario
Pignorado por cualesquier causa.
 
(k) Be responsible for any loss, damage or wear and tear of the Pledged
Inventory from any cause.
     
(l) Hacerse responsable por cualquier demanda, acción, obligación, costos y
gastos incluyendo impuestos, derivados de o en relación al Inventario Pignorado.
 
(l) Be responsible for any lawsuit, action, obligation, costs and expenses
including taxes derived from or relating to the Pledged Inventory.


 
9

--------------------------------------------------------------------------------

 


EXECUTION COPY


(m) Pagar todos y cada uno de los impuestos, contribuciones y cualesquier otras
cargas de cualquier naturaleza que sean determinadas, cobradas o impuestas sobre
o en relación con el Inventario Pignorado.
 
(m) Pay any and all taxes, contributions and any other duties of any nature
determined, collected or imposed upon or in relation with the Pledged Inventory.
     
El incumplimiento del Garante Prendario o el Deudor, con respecto a (i)
cualesquiera Obligaciones Garantizadas, o (ii) cualesquiera de las obligaciones
asumidas por el Garante Prendario en términos de este Contrato, será considerado
como un evento de incumplimiento (un “Evento de Incumplimiento”), y dará derecho
a los Acreedores Prendarios a ejecutar la Prenda constituida y creada en
términos de este Contrato.
 
Pledgor’s or Debtor´s failure to comply, with respect to (i) any Secured
Obligations, or (ii) any obligations assumed by the Pledgor in terms of this
Agreement, shall be deemed to be an event of default (an “Event of Default”)
hereunder, and shall grant the Pledgee the right to foreclose on the Pledge.
     
Así mismo, para efectos del procedimiento de ejecución de este Contrato, las
partes designan como perito valuador a cualesquier corredor público con
ejercicio en el Estado de Baja California, México.
 
Furthermore, for the effect of the enforcement procedure of the Agreement, the
parties designate as an expert appraisal any federal notary public with exercise
and residence within the state of Baja California, Mexico.
     
SÉPTIMA. Ejecución. Los Acreedores Prendarios tendrán el derecho de ejecutar la
Prenda de acuerdo a los términos de la LGTOC y, en general, de la legislación
aplicable sin necesidad de notificar previamente al Garante Prendario, Deudor o
cualesquier otro tercero.
 
SEVENTH. Enforcement. The Pledgee shall have the right to enforce the Pledge
pursuant to the terms of the LGTOC and, in general, pursuant to the applicable
legislation without the need to previously notify the Pledgor, Debtor nor any
other third party.
     
OCTAVA. Impuestos. Cada parte deberá pagar, en la medida que sea necesario o le
sea requerido conforme a la legislación aplicable, cualquier impuesto, interés,
multa, recargo, responsabilidad y accesorio relacionado con el Inventario
Pignorado o con el presente Contrato y establecidos por las autoridades fiscales
mexicanas.
 
EIGHT. Taxes. Each party shall, to the extent necessary or required by
applicable law, pay all taxes, interests, fees charges, liabilities and
accessories established by the Mexican Fiscal authorities in connection with the
Pledged Inventory or with this Agreement.
     
NOVENA. Indemnización. El Garante Prendario se obliga a indemnizar y a sacar en
paz y a salvo a los Acreedores Prendarios de cualquier reclamación, demanda,
sanción, multa, daño o perjuicio interpuesta en contra de o sufrido por los
Acreedores Prendarios y derivado de la celebración del presente Contrato, salvo
que ello se derive de negligencia, o actos dolosos o de mala fe de cualquiera de
los Acreedores Prendarios.
 
NINTH. Indemnity. Pledgor hereby agrees to indemnify and hold the Pledgee safe
and harmless from and against any and all claims, lawsuits, fines, penalties,
damages and losses suffered by the Pledgee and derived from entering into this
Agreement other than claims arising from the gross negligence or willful
misconduct of the Pledgee.


 
10

--------------------------------------------------------------------------------

 


EXECUTION COPY


DÉCIMA. Gastos y Costos. (a) El Deudor y el Garante Prendario convienen en pagar
cualesquiera y todos los honorarios, costos y gastos de cualquier clase o
naturaleza incurridos en relación con la conservación y protección de la Prenda
sobre la Garantía, y conviene, además, en rembolsar a los Acreedores Prendarios
cualesquiera y todos los honorarios, costos y gastos razonables de cualquier
clase o naturaleza incurridos y comprobados por los Acreedores Prendarios para
conservar y proteger la Prenda sobre la Garantía, cuando dicho
perfeccionamiento, conservación o protección no haya sido hecho por el Garante
Prendario, incluyendo en forma enunciativa y no limitativa los honorarios de
notario público así como los derechos de inscripción en el registro público de
la propiedad y del comercio y en cualesquier otro registro público del domicilio
del Garante Prendario o del lugar que se encuentre el Inventario Pignorado.
 
TENTH. Costs and Expenses. (a) Debtor and Pledgor agree to pay for any and all
fees, costs and expenses of any kind or nature incurred in connection with
preserving and protecting the Pledge on the Collateral, and Pledgor further
agrees to reimburse the Pledgee any and all reasonable fees, costs and expenses
of any kind or nature incurred and evidenced by the Pledgee in connection with
preserving and protecting the Pledged Collateral in the event such perfection,
conservation or protection is not carried out in by Debtor or Pledgor, including
but not limited to the notary public fees as well as filing fees of the public
registry of the property and commerce of the domicile of the Pledgor or of the
place where the Pledged Inventory is located.
     
(b) En caso de que las Obligaciones Garantizadas no sean cumplidas, el Garante
Prendario conviene en pagar cualesquiera y todos los honorarios, costos y gastos
razonables de cualquier naturaleza incurridos y comprobados por los Acreedores
Prendarios en relación con (i) la ejecución de la Prenda sobre el Inventario
Pignorado, o (ii) cualesquiera acciones, demandas, defensas o procedimientos
derivados de, o que se relacionen con, la Garantía, salvo por dolo o por
negligencia grave.
 
(b) In the event the Secured Obligations are not duly performed, the Pledgor
agrees to pay any and all reasonable fees, costs and expenses of any kind or
nature incurred and evidenced by the Pledgee in connection with (i) the
enforcement of the Pledge over the Pledged Inventory, whether by judicial
proceedings or in any other manner, or (ii) any actions, demands, claims or
proceedings arising out from or in connection with the Collateral, except in
case of willful misconduct or gross negligence.
     
DÉCIMA PRIMERA. Notificaciones. Excepto que se establezca lo contrario en el
presente Contrato, todas las notificaciones y otras comunicaciones relacionadas
con este Contrato deberán ser por escrito, y deberán entregarse o enviarse a los
domicilios establecidos en el presente Contrato. Dichas notificaciones y
comunicaciones deberán ser entregadas (i) en mano propia con acuse de recibo, o
(ii) por conducto de fedatario público, y serán efectivas al momento de ser
recibidas o entregadas fehacientemente en el domicilio de las partes. Las Partes
designan para los efectos anteriores los siguientes domicilios:
 
ELEVENTH. Notices. Except as otherwise provided herein, all notices and other
communications related to this Agreement shall be in writing, and shall be
delivered or sent to the domiciles established in this Agreement. Such notices
and communications shall be delivered (i) by hand with acknowledgement of its
reception, or (ii) in the presence of a notary public, and shall be effective
when received or effectively delivered to the address of the parties. The
parties hereto for such effects designate the following domiciles:


 
11

--------------------------------------------------------------------------------

 


EXECUTION COPY


El Garante Prendario y Deudor:
 
Pledgor and Debtor:
     
1230 Columbia St, Suite 1100
 
1230 Columbia St, Suite 1100
San Diego, California, 92101
 
San Diego, California, 92101
Estados Unidos de América
 
Estados Unidos de América
     
Los Acreedores Prendarios:
 
Pledgee:
     
[Alan Fournier
 
UTA Capital LLC
11 Spring Hollow Road,
 
c/o Udi Toledano
Far Hills, New Jersey, 07931
 
100 Executive Drive
Estados Unidos de América]
 
Suite 330
   
West Orange, New Jersey 07052
[Ray Garea
 
United States of America
31 Claremont Avenue
   
Maplewood, New Jersey, 07040
   
Estados Unidos de América]
         
Las notificaciones se considerarán entregadas en la fecha en que sean
efectivamente recibidas; en el entendido que, la negación de cualquier parte de
recibir cualquier notificación, se considerará como recibida al momento de
rehusarse de recibir la notificación.
 
 Notices shall be deemed delivered on the date they are effectively received;
provided that, the refusal of any party to accept any notice, shall be
considered received on the date of refusal to accept a notice.
     
DÉCIMA SEGUNDA. Cesión. Las partes no podrán ceder total o parcialmente sus
derechos y obligaciones contraídas por el presente Contrato, sin el
consentimiento previo y por escrito de la otra parte.
 
TWELFTH. Assignment. The rights and obligations of the Pledgor and Debtor
arising from this Agreement may not be assigned or in any other manner
transferred without the prior written consent of the Pledgee hereto.
     
DÉCIMA TERCERA. Anexos. Todos los Anexos de este Contrato forman parte integral
del mismo, como si quedaren insertados a la letra en el cuerpo del mismo.
 
THIRTEENTH. Exhibits. All the Exhibits hereto are an integral part of this
Agreement, as if such Exhibits would have been inserted in the text of this
Agreement.
     
DÉCIMA CUARTA. Autonomía de las Disposiciones. En caso de que cualquier
disposición del presente Contrato sea declarada inválida, ilegal o nula en
cualquier jurisdicción, ésta no invalidará cualquier otra disposición del
presente Contrato (excepto si dicha disposición se relaciona con algunos de los
elementos esenciales de este Contrato), y dicha prohibición o inexigibilidad en
cualquier jurisdicción no invalidará o impedirá la exigibilidad de dicha
disposición en cualquier otra jurisdicción.
 
FOURTEENTH. Severability. If any provision of this Agreement shall be invalid,
illegal, or unenforceable in any jurisdiction, this shall not invalidate any
other provision of this Agreement (except if such provision relates to any of
the essential elements of this Agreement), and such prohibition or
unenforceability in any jurisdiction shall not void the enforceability of such
provision in any other jurisdiction


 
12

--------------------------------------------------------------------------------

 


EXECUTION COPY


DÉCIMA QUINTA. Acuerdo Completo. El presente Contrato constituye la totalidad
del acuerdo de las partes con relación al objeto del mismo, y sustituye
cualesquiera comunicaciones verbales o escritas anteriores respecto de tal
objeto.
 
FIFTEENTH. Entire Agreement. This Agreement contains the entire understanding
between the Pledgor, Debtor and Pledgee in connection with the subject matter
hereof, and shall replace any and all oral or written communication in respect
of this Agreement.
     
DÉCIMA SEXTA. Encabezados. Los encabezados utilizados al inicio de las Cláusulas
de este Contrato se utilizan únicamente con el objeto de facilitar su consulta y
no afectan en forma alguna su interpretación.
 
SIXTEENTH. Headings. The headings of the Clauses are included solely for
convenience and are not intended to affect the interpretation of any such
provision of this Agreement.
     
DÉCIMA SÉPTIMA. Renuncia, Modificaciones. (a) Ninguno de los términos y
condiciones del presente Contrato podrá ser modificado, renunciado o variado en
cualquier forma, excepto que conste por escrito y sea debidamente firmado por
los Acreedores Prendarios y Garante Prendario afectados por la misma.
 
SEVENTEENTH. Waiver; Amendment. (a) None of the terms and conditions set forth
in this Agreement may be amended, modified, waived, or varied in any manner
whatsoever unless evidenced in writing and duly signed by the Pledgee and the
Pledgor.
     
(b) La omisión o demora por parte de cualquiera de las Partes en el ejercicio de
cualquiera de sus derechos, recursos, facultades o privilegios derivados del
presente Contrato, o el ejercicio parcial o individual de los mismos, no deberá
constituir una renuncia de los mismos. La notificación o demanda hecha a
cualquiera de las Partes no deberá constituir una renuncia a cualquiera de los
derechos de la otra Parte a realizar cualquier otra o consiguiente acción sin
notificación o demanda siempre y cuando esté permitido que cualquiera de las
Partes realice dicha acción sin notificación o demanda conforme a los términos
del presente Contrato.
 
(b)           The omission or delay by any party in the exercise of any of the
rights, remedies, authority or privileges arising from this Agreement, or its
partial or individual exercise, shall not be deemed or construed as a waiver of
such rights, remedies, authority or privileges. The service or demand performed
upon any party shall not be deemed or construed as a waiver of the rights of any
party to perform any other or subsequent action without the need of notice or
demand as long as such action is allowed to be performed by any party without
the need of notice or demand in accordance with the terms of this Agreement.
     
DÉCIMA OCTAVA. Idioma. Las partes del presente Contrato expresamente reconocen
que el mismo se firma en los idiomas español e inglés. Sin embargo, en caso de
duda, contradicción o controversia, prevalecerá la versión en español.
 
EIGHTEENTH. Language. The parties hereby expressly acknowledge that this
Agreement is executed simultaneously in Spanish and English versions; however,
in case of any doubt, contradiction or controversy, the Spanish version will
prevail.
     
DÉCIMA NOVENA. Legislación Aplicable. Este Contrato de regirá e interpretará de
acuerdo con las leyes de México.
 
NINETEENTH. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of México.


 
13

--------------------------------------------------------------------------------

 


EXECUTION COPY


VIGÉSIMA. Jurisdicción. Para todo lo relativo a la interpretación y cumplimiento
de este Contrato, las partes se someten irrevocablemente a la jurisdicción y
competencia de los tribunales del Municipio de Tijuana, Baja California, México
renunciando clara y terminantemente a cualquier otro fuero que por razón de su
domicilio presente o futuro, o cualquier otra causa pudiere corresponderles.
 
TWENTIETH. Jurisdiction. For the interpretation, construction, performance and
enforcement of this Agreement, the parties hereto irrevocably submit to the
jurisdiction of the competent courts sitting in Tijuana, Baja California, Mexico
and each party hereby clearly and expressly waives any other jurisdiction to
which it may be entitled by reason of its present or future domicile or for any
other reason whatsoever.
     
EN TESTIMONIO DE LO ANTERIOR, las partes firman el presente Contrato por
conducto de sus representantes, en la fecha señalada al inicio del Contrato.
 
IN VIRTUE OF THE FOREGOING, this Agreement has been duly executed by the
parties, on the above mentioned date.
     
[CONTINUA HOJA DE FIRMAS]
 
[SIGNATURE PAGE TO FOLLOW]


 
14

--------------------------------------------------------------------------------

 


EXECUTION COPY


El Garante Prendario / Pledgor


BAJA AQUA-FARMS, S.A. DE C.V.


 

--------------------------------------------------------------------------------

Por/by: Oli Valur Steindorsson


Los Acreedores Prendarios / Pledgee


UTA CAPITAL LLC
By: YZT MANAGEMENT LLC, its Managing Member



--------------------------------------------------------------------------------

 Por/by: Udi Toledano


Se firma como constancia de conocimiento y aceptación con los términos del
presente Contrato:             This Agreement is signed to evidence Debtor´s
acknowledge and acceptance to the terms of this Agreement:


El Deudor / Debtor



--------------------------------------------------------------------------------

 UMAMI SUSTAINABLE SEAFOOD INC.
Por: Oli Valur Steindorsson


Lista de Anexos/ Exhibits.


Anexo/ Exhibit “A”. Contrato de Compraventa/ Purchase Agreement
Anexo/ Exhibit “B”. Pólizas de Seguro/ Insurance Policies
Anexo/ Exhibit “C”. Inventario Pignorado/ Pledged Inventory

 
15

--------------------------------------------------------------------------------

 


EXECUTION COPY


Anexo “A”/ Exhibit “A”


Contrato de Compraventa/ Purchase Agreement

 
16

--------------------------------------------------------------------------------

 


EXECUTION COPY


Anexo “B”/ Exhibit “B”


Pólizas de Seguro/ Insurance Policies

 
17

--------------------------------------------------------------------------------

 


EXECUTION COPY


Anexo “C”/ Exhibit “C”


Inventario Pignorado/ Pledged Inventory


·
The following cages are pledged in connection with the terms of this agreement:



[_____________________] as described in the Insurance Policies.


·
Las siguientes jaulas son pignoradas en relación con los términos de este
contrato:



[_____________________].

 
18

--------------------------------------------------------------------------------

 